 

Exhibit 10.1

 

LICENSE AND OPTION AGREEMENT

 

 

BETWEEN

 

 

VALENTIS, INC.

 

 

AND

 

 

SCHERING AG

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------


 

INDEX

 

Background

 

Part I: 

Definitions

 

 

ARTICLE 1  DEFINITIONS

 

 

Part II: 

License for [***]

 

 

ARTICLE 2  LICENSE GRANT

 

2.1  Grant

 

2.2  Limitations

 

2.3  Exclusivity

 

 

 

ARTICLE 3  DEVELOPMENT

 

3.1  Development by Schering

 

3.2  Diligence

 

 

 

ARTICLE 4  SUPPLY OF ELECTROPORATION DEVICES

 

 

 

ARTICLE 5  CONSIDERATION LICENSE [***]

 

5.1  License Fee

 

5.2  Milestone Payments

 

5.3  Royalty Payments

 

5.4  Third Party Royalties

 

 

Part III: 

Option Gene X

 

 

 

ARTICLE 6  OPTION GRANT GENE X

 

6.1  Grant

 

6.2  Exercise of the Option; naming of Gene X

 

6.3  Option Fee

 

6.4  Research License

 

6.5  Exclusivity

 

 

Part IV: 

Option [***]

 

 

 

ARTICLE 7  OPTION GRANT [***]

 

7.1  Grant

 

7.2  Exercise of the Option

 

2

--------------------------------------------------------------------------------


 

 

7.3  Option Fee

 

7.4  Research License

 

 

 

ARTICLE 8  DEVELOPMENT

 

 

 

ARTICLE 9  CONSIDERATION LICENSE [***]

 

9.1  License Fee

 

9.2  Milestone Payments

 

9.3  Royalty Payments

 

9.4  Third Party Royalties

 

 

Part V:   

General Provisions

 

 

 

ARTICLE 10  TECHNOLOGY TRANSFER

 

10.1  Transfer of Technical Information and Supplies

 

10.2  Technical Assistance

 

10.3  Restricted Use

 

 

 

ARTICLE 11  GRANTBACK LICENSE

 

11.1  Grant

 

11.2  Sublicenses

 

11.3  Improvement Patents

 

 

 

ARTICLE 12  IMPROVEMENTS; INFORMATION EXCHANGE

 

12.1  Principle

 

12.2  Annual updates

 

12.3  Ad hoc notifications

 

12.4  Valentis Improvements

 

12.5  Schering Information and Data

 

12.6  Adverse Drug Reactions

 

 

 

ARTICLE 13  SUBSTITUTION OF GENES

 

13.1  Substitution by Backup Genes

 

13.2  Election of Backup Genes

 

13.3  [***]

 

 

 

ARTICLE 14  SUB-LICENSES

 

 

 

ARTICLE 15  REPORTS AND PAYMENT PROVISIONS

 

15.1  Reports and Payments

 

15.2  Mode of Payment

 

15.3  Late Payments

 

15.4  Taxes

 

15.5  Records of Revenues and Expenses; Audits

 

3

--------------------------------------------------------------------------------


 

 

ARTICLE 16  INTELLECTUAL PROPERTY

 

16.1  Patent Enforcement

 

16.2  Infringement of Third Party Rights

 

16.3  Trademarks and Domain Names

 

 

 

ARTICLE 17  REPRESENTATIONS, WARRANTIES AND COVENANTS

 

17.1  Representations and Warranties

 

17.2  Performance by Affiliates

 

17.3  Governmental Compliance

 

 

 

ARTICLE 18  INDEMNITY

 

18.1  Indemnification for Breach of Representations and Warranties

 

18.2  Indemnification with respect to Products

 

18.3  Notification of Claim; Conditions to Indemnification Obligations

 

18.4  Insurance

 

 

 

ARTICLE 19  TERM AND TERMINATION

 

19.1  Term

 

19.2  Termination at Will

 

19.3  Termination for Cause

 

19.4  Termination for Insolvency

 

19.5  Effect of Expiration or Termination

 

19.6  Survival

 

 

 

ARTICLE 20  CONFIDENTIALITY

 

20.1  Confidentiality and Non-Use

 

20.2  Authorized Disclosure

 

20.3  Identity of Genes

 

20.4  Use of Names

 

20.5  Termination of Prior Agreements

 

20.6  Terms of Agreement

 

20.7  Termination

 

 

 

ARTICLE 21  MISCELLANEOUS

 

21.1  Further Assurances

 

21.2  No Implied Rights

 

21.3  Limitation of Liability

 

21.4  Governing Law

 

21.5  Force Majeure

 

21.6  Independent Contractors

 

21.7  Assignment

 

21.8  Notices

 

21.9  Severability

 

21.10  Modification; Waiver

 

21.11  Entire Agreement

 

4

--------------------------------------------------------------------------------


 

 

21.12  Headings

 

21.13  Counterparts

 

21.14  Ambiguities

 

APPENDICES

 

Appendix 1.20

 

Patents relating to Electroporation

 

 

 

Appendix 1.30

 

GeneSwitch Patents

 

 

 

Appendix 1.62

 

PINC Patents

 

 

 

Appendix 1.70

 

Supplies and Technical Information

 

 

 

Appendix 2.2

 

Valentis Third Party Licenses

 

 

 

Appendix 4

 

Terms for Supply of Electroporation Devices

 

 

 

Appendix 5.3.1

 

Calculation of Royalties

 

5

--------------------------------------------------------------------------------


 

LICENSE AND OPTION AGREEMENT

 

THIS LICENSE AND OPTION AGREEMENT (“Agreement”) effective as of December 19,
2002 (“Effective Date”), is made and entered into by and between VALENTIS, INC.,
a Delaware corporation, having its principal place of business at 863A Mitten
Road, Burlingame, CA 94010, USA (“Valentis”) and SCHERING AG, a German
corporation having its principal place of business at Müllerstrasse 178, 13353
Berlin, Germany (“Schering”).  Valentis and Schering each may be referred to
herein individually as a “Party,” or collectively as the “Parties.”

 

BACKGROUND

 

A.            Valentis owns or otherwise controls certain intellectual property
and other rights in and to technologies relating to the delivery and expression
of genes, that may have substantial commercial value; and

 

B.            Schering desires to obtain from Valentis a license and options to
use such delivery technologies to do research on, develop, make, have made, use
and sell pharmaceutical products; and

 

C.            Valentis is willing to grant such license and options to Schering
on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth herein, Valentis and Schering hereby agree as follows:


 


PART I - DEFINITIONS


 


1              DEFINITIONS

 

As used in this Agreement, the following terms shall have the meanings
indicated:


 


1.1                                 “AFFILIATE” MEANS ANY PERSON, CORPORATION,
PARTNERSHIP, FIRM, JOINT VENTURE OR OTHER ENTITY THAT, DIRECTLY OR INDIRECTLY,
THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS, IS CONTROLLED BY OR IS UNDER
COMMON CONTROL WITH, VALENTIS OR SCHERING, AS THE CASE MAY BE.  AS USED IN THIS
DEFINITION (BUT NOT ELSEWHERE IN THIS AGREEMENT), “CONTROL” MEANS THE POSSESSION
OF THE POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND POLICIES OF
AN ENTITY, WHETHER THROUGH THE OWNERSHIP OF THE OUTSTANDING VOTING SECURITIES OR
BY CONTRACT OR OTHERWISE.


 


1.2                                 “AUDIT DISAGREEMENT”  SHALL HAVE THE MEANING
SET FORTH IN SECTION 15.5.2.

 

6

--------------------------------------------------------------------------------


 


1.3                                 “AVERAGE ROYALTY PERCENTAGE” SHALL HAVE THE
MEANING SET FORTH IN SECTION 5.3.1 AND 9.3.1.


 


1.4                                 “BACKUP GENE” SHALL BE A GENE SUBSTITUTED
FOR ONE OF THE GENES PURSUANT TO SECTION 13.


 


1.5                                 “BACKUP LICENSE” SHALL HAVE THE MEANING SET
FORTH IN SECTION 13.2.


 


1.6                                 “BANKRUPTCY EVENT” SHALL HAVE THE MEANING
SET FORTH IN SECTION 19.4.


 


1.7                                 “BUSINESS DAY” MEANS ANY DAY THAT IS NOT A
SATURDAY, A SUNDAY OR OTHER DAY ON WHICH BANKS ARE REQUIRED OR AUTHORIZED BY LAW
TO BE CLOSED IN CALIFORNIA, US, OR BERLIN. GERMANY.


 


1.8                                 “CLINICAL DEVELOPMENT”  MEANS THE CONDUCT OF
STUDIES OF A PRODUCT IN HUMANS TO ASSESS THE DOSING, SAFETY AND/OR EFFICACY OF
SUCH PRODUCT, INCLUDING, BUT NOT LIMITED TO, PHASE I CLINICAL TRIALS, PHASE II
CLINICAL TRIALS AND PHASE III CLINICAL TRIALS.


 


1.9                                 “CMC/MANUFACTURING” SHALL MEAN THE
DEVELOPMENT OF ONE OR MORE PROCESSES FOR THE MANUFACTURE AND PACKAGING OF THE
PRODUCT FOR PRECLINICAL DEVELOPMENT, CLINICAL DEVELOPMENT AND COMMERCIALIZATION,
AND SHALL INCLUDE, WITHOUT LIMITATION, FORMULATION, PRODUCTION, FILL/FINISH,
SOURCING OF COMPONENTS, RAW MATERIALS AND PACKAGING SUPPLIES, DEVELOPMENT OF
REGULATORY METHODS AND CONTROLS, INCLUDING ASSAYS, QUALITY CONTROL AND QUALITY
ASSURANCE METHODOLOGY AND STABILITY PROTOCOLS.


 


1.10                           “COMMERCIALIZATION”AND “COMMERCIALIZE” SHALL
REFER TO ALL ACTIVITIES UNDERTAKEN RELATING TO THE MANUFACTURE FOR COMMERCIAL
SALE, PRE-MARKETING, MARKETING, DISTRIBUTION AND SALE OF A PRODUCT, AND THE
PROCESS OF COMMERCIALIZATION, RESPECTIVELY.


 


1.11                           “CONFIDENTIAL INFORMATION” SHALL HAVE THE MEANING
ASSIGNED TO IT IN SECTION 20.1.


 


1.12                           “CONTROL” OR “CONTROLLED” SHALL MEAN POSSESSION
OF THE ABILITY TO GRANT A LICENSE OR SUBLICENSE OF PATENT RIGHTS, KNOW-HOW,
TECHNICAL INFORMATION OR OTHER INTANGIBLE RIGHTS AS PROVIDED FOR HEREIN WITHOUT
VIOLATING THE TERMS OF ANY AGREEMENT OR OTHER ARRANGEMENT WITH ANY THIRD PARTY.


 


1.13                           “DEVICE” SHALL MEAN, INDIVIDUALLY OR
COLLECTIVELY, AS THE CASE MAY BE, THE ELECTROPORATION GENERATOR USED FOR THE
ELECTRICALLY ASSISTED DELIVERY OF PRODUCTS AND/OR THE DISPOSABLE APPLICATOR.


 


1.14                           “DISEASE CLASS” MEANS A DISEASE CATEGORY BEING
THE SUBJECT OF A SEPARATE SECTION OF THE MERCK MANUAL OF DIAGNOSIS AND THERAPY,
17TH EDITION, 1999.


 


1.15                           “DRUG APPROVAL APPLICATION” MEANS AN APPLICATION
FOR REGULATORY APPROVAL REQUIRED TO BE APPROVED BEFORE COMMERCIAL SALE OR USE OF
A PRODUCT AS A DRUG IN A REGULATORY JURISDICTION, INCLUDING, FOR PURPOSES OF
REGULATORY APPROVAL IN THE US, A NEW DRUG APPLICATION OR A BIOLOGICAL LICENSE
APPLICATION AND ALL SUPPLEMENTS FILED PURSUANT TO THE REQUIREMENTS OF THE FDA
(INCLUDING ALL DOCUMENTS, DATA AND OTHER INFORMATION CONCERNING A PRODUCT THAT
ARE NECESSARY FOR, OR INCLUDED IN, FDA APPROVAL TO MARKET A PRODUCT) AND,


 

7

--------------------------------------------------------------------------------


 


FOR THE PURPOSES OF REGULATORY APPROVAL IN THE EU, ALL APPLICATIONS FOR
REGULATORY APPROVAL TO EMEA OR ANY OTHER APPLICABLE NATIONAL REGULATORY
AUTHORITY.


 


1.16                           “EFFECTIVE DATE” SHALL HAVE THE MEANING SET FORTH
AT THE HEAD OF THIS AGREEMENT.


 


1.17                           “ELECTROPORATION” MEANS A CERTAIN DELIVERY
TECHNOLOGY LICENSED BY VALENTIS FROM GENETRONICS, INC., RELATING TO
ELECTRICALLY-ASSISTED PLASMID DELIVERY TO MUSCLE FOR THERAPEUTIC OR PROPHYLACTIC
APPLICATIONS, EXCLUDING DNA VACCINES.


 


1.18                           “ELECTROPORATION INTELLECTUAL PROPERTY” MEANS
ELECTROPORATION KNOW-HOW AND ELECTROPORATION PATENTS.


 


1.19                           “ELECTROPORATION KNOW-HOW” MEANS ALL INFORMATION
CURRENTLY EXISTING, WHETHER OR NOT PATENTABLE, THAT IS CONTROLLED BY VALENTIS OR
ITS AFFILIATES AND THAT RELATES TO ELECTROPORATION, AND IMPROVEMENTS TO
ELECTROPORATION COMING WITHIN THE OWNERSHIP OR CONTROL OF VALENTIS OR ITS
AFFILIATES DURING THE TERM OF THIS AGREEMENT.


 


1.20                           “ELECTROPORATION PATENTS” MEANS ANY PATENTS
RELATING TO ELECTROPORATION, OWNED OR CONTROLLED BY VALENTIS OR ITS AFFILIATES. 
A LIST OF ELECTROPORATION PATENTS EXISTING AS OF THE EFFECTIVE DATE IS ATTACHED
HERETO AS APPENDIX 1.20.  “ELECTROPORATION PATENTS” SHALL ALSO INCLUDE ANY
PATENT ON ANY IMPROVEMENT TO ELECTROPORATION COMING WITHIN THE OWNERSHIP OR
CONTROL OF VALENTIS DURING THE TERM OF THIS AGREEMENT.


 


1.21                           “EMEA” MEANS THE EUROPEAN MEDICINES EVALUATION
AGENCY, OR ANY SUCCESSOR AGENCY.


 


1.22                           “EU” MEANS THE COUNTRIES OF THE EUROPEAN UNION,
AT ANY GIVEN POINT IN TIME.


 


1.23                           “FDA” MEANS THE UNITED STATES FOOD AND DRUG
ADMINISTRATION OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES, OR ANY SUCCESSOR
AGENCY WITH RESPONSIBILITY FOR REGULATING THE DEVELOPMENT, MANUFACTURE AND SALE
OF HUMAN PHARMACEUTICAL PRODUCTS.


 


1.24                           “FIELD” MEANS ALL PREVENTIVE, THERAPEUTIC OR
DIAGNOSTIC APPLICATIONS IN HUMANS.


 


1.25                           “FIRST COMMERCIAL SALE” MEANS THE DATE SCHERING
OR AN AFFILIATE OR A SUBLICENSEE OF SCHERING FIRST SELLS COMMERCIALLY, PURSUANT
TO A REGULATORY APPROVAL, A PRODUCT TO A THIRD PARTY IN ANY COUNTRY OF THE
TERRITORY.  A SALE OF A PRODUCT BY SCHERING TO AN AFFILIATE OR SUBLICENSEE UNDER
THIS AGREEMENT SHALL NOT CONSTITUTE A FIRST COMMERCIAL SALE.


 


1.26                           “FOLLOW-ON PRODUCT” SHALL HAVE THE MEANING AS SET
FORTH IN SECTION 5.2.2.


 


1.27                           “GENE(S)” SHALL MEAN GENE X, [***] AND [***], OR
EACH OF THEM.


 


1.28                           “GENESWITCH INTELLECTUAL PROPERTY” MEANS
GENESWITCH KNOW-HOW AND GENESWITCH PATENTS.


 


1.29                           “GENESWITCH KNOW-HOW” MEANS ALL INFORMATION
CURRENTLY EXISTING, WHETHER OR NOT PATENTABLE THAT IS CONTROLLED BY VALENTIS OR
ITS AFFILIATES AND THAT RELATES TO GENESWITCH


 

8

--------------------------------------------------------------------------------


 

Technology, and Improvements to the GeneSwitch Technology coming within the
ownership or Control of Valentis or its Affiliates during the term of this
Agreement.

 


1.30                           “GENESWITCH PATENTS” MEANS ANY PATENTS RELATING
TO THE GENESWITCH TECHNOLOGY, OWNED OR CONTROLLED BY VALENTIS OR ITS
AFFILIATES.  A LIST OF GENESWITCH PATENTS EXISTING AS OF THE EFFECTIVE DATE IS
ATTACHED HERETO AS APPENDIX 1.30.  “GENESWITCH PATENTS” SHALL ALSO INCLUDE ANY
PATENT COVERING ANY IMPROVEMENT TO THE GENESWITCH TECHNOLOGY COMING WITHIN THE
OWNERSHIP OR CONTROL OF VALENTIS DURING THE TERM OF THIS AGREEMENT.


 


 


1.31                           “GENESWITCH TECHNOLOGY” MEANS THE MUTATED STEROID
HORMONE-BASED EXPRESSION SYSTEM FOR REGULATING TRANSGENE EXPRESSION LICENSED BY
VALENTIS FROM BAYLOR COLLEGE OF MEDICINE.


 


1.32                           “GENE X” MEANS THE GENE TO BE NAMED BY SCHERING
PURSUANT TO SECTION 6.2.


 


1.33                           “GENE X EVALUATION” SHALL HAVE THE MEANING AS SET
FORTH IN SECTION 6.4.


 


1.34                           “GENE X LICENSE” MEANS THE LICENSE GRANTED BY
VALENTIS TO SCHERING UPON EXERCISE OF OPTION I.


 


1.35                           “GENE X PRODUCT” MEANS ANY PRODUCT CONTAINING
GENE X AND ONE OR MORE OF THE VALENTIS DELIVERY TECHNOLOGIES.


 


1.36                           “GRANTBACK LICENSE” SHALL HAVE THE MEANING AS SET
FORTH IN SECTION 11.


 


1.37                           [***] MEANS THE [***].


 


1.38                           [***] LICENSE” MEANS THE LICENSE GRANTED BY
VALENTIS TO SCHERING PURSUANT PART II OF THIS AGREEMENT.


 


1.39                           [***] PRODUCT” MEANS ANY PRODUCT CONTAINING [***]
AND ONE OR MORE OF THE VALENTIS DELIVERY TECHNOLOGIES.


 


1.40                           “IMPROVEMENT(S)” MEANS ALL ADVANCEMENTS,
MODIFICATIONS, REVISIONS, CHANGES, DEVELOPMENTS AND ALTERATIONS TO THE VALENTIS
DELIVERY TECHNOLOGIES DEVELOPED BY OR COMING INTO THE CONTROL OF EITHER PARTY
DURING THE TERM OF THIS AGREEMENT.


 


1.41                           “INFRINGEMENT” SHALL HAVE THE MEANING AS SET
FORTH IN SECTION 16.1.1.


 


1.42                           “INITIAL CLINICAL TRIAL” SHALL MEAN IN RESPECT OF
A PARTICULAR PRODUCT THE FIRST OF (I) A PHASE I CLINICAL TRIAL AND (II) A PHASE
II CLINICAL TRIAL.


 


1.43                           “LICENSE(S)” MEANS THE [***] LICENSE, THE GENE X
LICENSE AND THE [***] LICENSE, OR EACH OF THEM.


 


1.44                           “LIGAND” MEANS A [***].

 

9

--------------------------------------------------------------------------------


 


1.45                           “MAJOR EUROPEAN COUNTRY(IES)” MEANS (EACH OF)
[***] AND [***].


 


1.46                           “NET SALES” MEANS THE AMOUNT INVOICED BY
SCHERING, ITS AFFILIATES OR ITS SUBLICENSEES ON ACCOUNT OF SALES OF A PRODUCT TO
THIRD PARTIES IN THE TERRITORY, LESS THE FOLLOWING DEDUCTIONS APPLICABLE TO THE
PRODUCT FOR: (A) TRANSPORTATION CHARGES AND INSURANCE RELATING THERETO PAID BY
SCHERING, ITS AFFILIATES OR ITS SUBLICENSEES, (B) SALES AND EXCISE TAXES OR
CUSTOMS DUTIES PAID BY SCHERING, ITS AFFILIATES OR ITS SUBLICENSEES AND ANY
OTHER GOVERNMENTAL CHARGES IMPOSED UPON THE SALE OF A PRODUCT AND PAID BY
SCHERING, ITS AFFILIATES OR SUBLICENSEES; (C) FEES PAID TO DISTRIBUTORS,
CONSIGNEES OR AGENTS IN CONNECTION WITH THE SALE OF THE PRODUCT; (D) REBATES OR
ALLOWANCES GRANTED, ALLOWED OR INCURRED IN CONNECTION WITH THE SALE OF A
PRODUCT; (E) QUANTITY DISCOUNTS, CASH DISCOUNTS OR CHARGEBACKS GRANTED, ALLOWED
OR INCURRED IN CONNECTION WITH THE SALE OF A PRODUCT; (F) ALLOWANCES OR CREDITS
TO CUSTOMERS IN CONNECTION WITH THE SALE OF A PRODUCT ON ACCOUNT OF GOVERNMENTAL
REQUIREMENTS, REJECTION, OUTDATING, RECALLS OR RETURN OF SUCH PRODUCT; (G)
PROVISIONS FOR PRICE REDUCTIONS ACTUALLY GRANTED; (H) FREE GOODS IN AMOUNTS
REASONABLY CONSISTENT WITH ACCEPTED TRADING PRACTICE IN THE PHARMACEUTICAL
INDUSTRY; (I) COSTS OF CUSTOMER PROGRAMS SUCH AS COST EFFECTIVENESS OR PATIENT
OR PHYSICIAN ASSISTANCE STUDIES OR PROGRAMS DESIGNED TO AID IN PATIENT
COMPLIANCE WITH MEDICATION SCHEDULES IN CONNECTION WITH SALE OF THE PRODUCT; AND
(J) REASONABLE ALLOWANCES FOR BAD DEBTS.

 

For the purpose of calculating Net Sales of Schering, its Affiliates or
sublicensees, the Parties recognize that: (i) Schering’s customers may include
persons in the chain of commerce who enter into agreements with Schering as to
price even though title to Product does not pass directly from Schering to such
customers, even though payment for such Product is not made by such customers
directly to Schering, and (ii) in such cases, chargebacks paid by Schering to or
through a Third Party (such as a wholesaler) can be deducted by Schering from
gross revenue in order to calculate a Product’s Net Sales.  Any deductions
listed above which involve a payment by Schering shall be taken as a deduction
against aggregate sales for the period in which the payment or deduction is
made.  Sales of Products solely for research or clinical testing purpose shall
be excluded from the computation of Net Sales.  The same stipulations shall
apply also to Net Sales of Affiliates and sublicensees of Schering.

 

In the event that Products are sold in a bundle with other products, any
discount applied to the Products to determine the Net Sales shall not be greater
than the average discount of the entire bundle.

 

If a Product is sold as part of a Combination Product, as defined below, the Net
Sales from the Combination Product, for the purpose of determining the royalty
amount payable by Schering to Valentis, shall be determined by multiplying the
Net Sales of the Combination Product during the applicable accounting period by
the fraction A/A+B where A is the average sales price of the Product when sold
separately in finished form and B is the average sales price of the other
therapeutically active product(s) included in the Combination Product, when sold
separately in finished form, in each case during the applicable reporting period
or, if sales of both the Product and the other product(s) did not occur in such
period, then in the most recent royalty reporting period in which sales of

 

10

--------------------------------------------------------------------------------


 

both occurred.  If, on a country-by-country basis, the other therapeutically
active product(s) included in the Combination Product are not sold separately in
that country, Net Sales shall be calculated by multiplying actual Net Sales of
such Combination Product by the fraction A/C where A is the average puce of the
Combination Product when sold separately, and C is the average price of the
Combination Product.  If, on a country-by-country basis, neither the Product nor
the therapeutically active product(s) included in the Combination Product is
sold separately in said country, then Schering shall calculate in good faith a
hypothetical market price with respect to the Product within such
Combination Product, allocating the same proportions of costs, overhead and
profit as are then allocated to all similar substances or products then being
made and marketed and having an ascertainable market price.  As used above, the
term “Combination Product” means any product which comprises a Product and one
or more other ingredients or compounds that has biologic activity as a
therapeutic agent when present alone.


 


1.47                           [***] MEANS SCHERING’S [***].


 


1.48                           [***] EVALUATION” SHALL HAVE THE MEANING SET
FORTH IN SECTION 7.4.


 


1.49                           [***] LICENSE” MEANS THE LICENSE GRANTED BY
VALENTIS TO SCHERING UPON EXERCISE OF OPTION II.


 


1.50                           [***] PRODUCT” MEANS ANY PRODUCT CONTAINING [***]
THE PINC TECHNOLOGY.


 


1.51                           “OPTION I” SHALL HAVE THE MEANING SET FORTH IN
SECTION 6.1.


 


1.52                           “OPTION II” SHALL HAVE THE MEANING SET FORTH IN
SECTION 7.1.


 


1.53                           “OPTION PERIOD I” SHALL HAVE THE MEANING SET
FORTH IN SECTION 6.1.


 


1.54                           “OPTION PERIOD II” SHALL HAVE THE MEANING SET
FORTH IN SECTION 7.1.


 


1.55                           “PART(S)” SHALL MEAN (EACH OF) THE [***] LICENSE
AS SET FORTH IN PART II, THE OPTION I AS SET FORTH IN PART III AND THE OPTION II
AS SET FORTH IN PART IV OF THIS AGREEMENT.


 


1.56                           “PATENT” MEANS: (I) ALL ISSUED AND EXISTING
LETTERS PATENT, INCLUDING ANY EXTENSIONS, SUPPLEMENTAL PROTECTION CERTIFICATES,
REGISTRATIONS, CONFIRMATIONS, REISSUES, REEXAMINATIONS OR RENEWALS THEREOF, AND
(II) ALL PENDING APPLICATIONS, INCLUDING ANY PROVISIONAL APPLICATIONS, CONVERTED
PROVISIONAL APPLICATIONS, CONTINUING PROSECUTION APPLICATIONS AND CONTINUATION,
DIVISIONAL, OR CONTINUATION-IN-PART APPLICATIONS THEREOF FOR ANY OF THE
FOREGOING.


 


1.57                           “PHASE I CLINICAL TRIALS” HAS THE MEANING
DESCRIBED IN THE ICH HARMONIZED TRIPARTITE GUIDELINE ENTITLED “GENERAL
CONSIDERATIONS FOR CLINICAL TRIALS”, AS AMENDED, AND SUCH OTHER STUDIES AS THE
FDA, EMEA OR OTHER REGULATORY AUTHORITY MAY REQUIRE PRIOR TO THE INITIATION OF
PHASE II CLINICAL TRIALS.


 

11

--------------------------------------------------------------------------------


 


1.58                           “PHASE II CLINICAL TRIALS” HAS THE MEANING
DESCRIBED IN THE ICH HARMONIZED TRIPARTITE GUIDELINE ENTITLED “GENERAL
CONSIDERATIONS FOR CLINICAL TRIALS”, AS AMENDED.


 


1.59                           “PHASE III CLINICAL TRIALS” HAS THE MEANING
DESCRIBED IN THE ICH HARMONIZED TRIPARTITE GUIDELINE ENTITLED “GENERAL
CONSIDERATIONS FOR CLINICAL TRIALS”, AS AMENDED.


 


1.60                           “PINC INTELLECTUAL PROPERTY” MEANS PINC KNOW-HOW
AND PINC PATENTS.


 


1.61                           “PINC KNOW-HOW” MEANS ALL INFORMATION, WHETHER
CURRENTLY EXISTING OR DEVELOPED DURING THE TERM OF THIS AGREEMENT AND WHETHER OR
NOT PATENTABLE THAT IS NOW CONTROLLED OR HEREINAFTER BECOMES CONTROLLED BY
VALENTIS OR ITS AFFILIATES AND THAT RELATES TO THE PINC TECHNOLOGY.


 


1.62                           “PINC PATENTS” MEANS ANY PATENTS RELATING TO PINC
TECHNOLOGY OWNED OR CONTROLLED BY VALENTIS OR ITS AFFILIATES.  A LIST OF PINC
PATENTS EXISTING AS OF THE EFFECTIVE DATE IS ATTACHED HERETO AS APPENDIX 1.62. 
“PINC PATENTS” SHALL ALSO INCLUDE ANY PATENT COVERING IMPROVEMENTS TO THE PINC
TECHNOLOGY COMING WITHIN THE OWNERSHIP OR CONTROL OF VALENTIS DURING THE TERM OF
THIS AGREEMENT.


 


1.63                           “PINC TECHNOLOGY” MEANS VALENTIS’ PROPRIETARY
POLYMERIC TRANSFECTION FACILITATING AGENTS WHICH, WHEN FORMULATED WITH NUCLEIC
ACIDS, DO NOT CONDENSE THE NUCLEIC ACIDS.


 


1.64                           “PIVOTAL CLINICAL TRIAL” SHALL MEAN A PHASE III
CLINICAL TRIAL OF A PRODUCT, UNLESS A PHASE II CLINICAL TRIAL IS INTENDED TO
SERVE AS THE BASIS FOR A FILING FOR REGULATORY APPROVAL FOR A PRODUCT, IN WHICH
CASE, SUCH PHASE II CLINICAL TRIAL SHALL BE DEEMED A PIVOTAL CLINICAL TRIAL.


 


1.65                           “PRECLINICAL DEVELOPMENT” MEANS ALL ACTIVITIES
RELATING TO THE PLANNING AND EXECUTION OF NON-HUMAN STUDIES CONDUCTED IN
RELEVANT IN VIVO ANIMAL MODELS OR IN VITRO DIRECTED TOWARD OBTAINING REGULATORY
APPROVAL OF A PRODUCT IN EACH REGULATORY JURISDICTION IN THE TERRITORY.


 


1.66                           “PRODUCT(S)” MEANS (EACH OF) [***] PRODUCT(S),
GENE X PRODUCT(S) AND/OR [***] PRODUCT(S).


 


1.67                           “REGULATORY APPROVAL” MEANS ANY APPROVALS,
PRODUCT AND/OR ESTABLISHMENT LICENSES, REGISTRATIONS OR AUTHORIZATIONS OF ANY
FEDERAL, STATE OR LOCAL REGULATORY AGENCY, DEPARTMENT, BUREAU OR OTHER
GOVERNMENTAL ENTITY, NECESSARY FOR THE COMMERCIAL MANUFACTURE, USE, STORAGE,
IMPORT, EXPORT, TRANSPORT, COMMERCIALIZATION OR SALE OF A PRODUCT IN A
REGULATORY JURISDICTION.


 


1.68                           “ROYALTY TERM” MEANS, WITH RESPECT TO EACH
PRODUCT, ON A COUNTRY-BY-COUNTRY BASIS, THE TIME PERIOD EXTENDING FROM THE DATE
OF FIRST COMMERCIAL SALE UNTIL THE LATER TO OCCUR OF: (I) THE EXPIRATION OF THE
LAST VALID CLAIM WITHIN THE VALENTIS DELIVERY TECHNOLOGY(IES) USED WITH SUCH
PRODUCT AND COVERING THE MANUFACTURE, USE OR SALE OF SUCH PRODUCT, AND (II)
[***].


 


1.69                           “SCHERING TRADEMARK(S)” SHALL HAVE THE MEANING
SET FORTH IN SECTION 16.3.1.


 

12

--------------------------------------------------------------------------------


 


1.70                           “SUPPLIES” MEANS ANY MATERIALS, INCLUDING BUT NOT
LIMITED TO CONSTRUCTS, REAGENTS AND ASSAYS NECESSARY FOR THE SUCCESSFUL TESTING
OF THE DELIVERY TECHNOLOGIES, IN THE POSSESSION OF VALENTIS AT THE EFFECTIVE
DATE OR COMING IN VALENTIS’ POSSESSION DURING THE TERM OF THIS AGREEMENT THAT
ARE USEFUL OR NEEDED FOR THE RESEARCH ON, DEVELOPMENT, UTILIZATION, MANUFACTURE,
USE, IMPORTATION, SALE OR OFFER FOR SALE OF THE VALENTIS DELIVERY TECHNOLOGIES
OR THE PRODUCTS.  A LIST OF CURRENTLY EXISTING SUPPLIES TO BE TRANSFERRED TO
SCHERING IS ATTACHED HERETO AS APPENDIX 1.70.


 


1.71                           “TECHNICAL INFORMATION” MEANS PUBLISHED AND
UNPUBLISHED RESEARCH AND DEVELOPMENT INFORMATION, UNPATENTED INVENTIONS,
KNOW-HOW, TRADE SECRETS, METHODS, INSTRUCTIONS AND TECHNICAL DATA IN THE
POSSESSION OF VALENTIS AT THE EFFECTIVE DATE OR COMING IN VALENTIS’ POSSESSION
DURING THE TERM OF THIS AGREEMENT THAT ARE USEFUL OR NEEDED FOR THE RESEARCH ON,
DEVELOPMENT, UTILIZATION, MANUFACTURE, USE, IMPORTATION, SALE OR OFFER FOR SALE
OF THE VALENTIS DELIVERY TECHNOLOGIES OR THE PRODUCTS.  A LIST OF CURRENTLY
EXISTING DOCUMENTS CONTAINING TECHNICAL INFORMATION TO BE TRANSFERRED TO
SCHERING IS ATTACHED HERETO AS APPENDIX 1.70.


 


1.72                           “TERRITORY” SHALL MEAN THE WORLD.


 


1.73                           “THIRD PARTY” MEANS ANY ENTITY OTHER THAN
SCHERING, VALENTIS AND THEIR RESPECTIVE AFFILIATES.


 


1.74                           “USA” MEANS THE UNITED STATES OF AMERICA, ITS
TERRITORIES AND POSSESSIONS.


 


1.75                           “VALENTIS DELIVERY TECHNOLOGIES” MEANS GENESWITCH
TECHNOLOGY, PINC TECHNOLOGY, AND ELECTROPORATION, GENESWITCH TECHNOLOGY, PINC
TECHNOLOGY AND ELECTROPORATION BEING EACH A VALENTIS DELIVERY TECHNOLOGY.


 


1.76                           “VALENTIS INTELLECTUAL PROPERTY” MEANS VALENTIS
KNOW-HOW AND VALENTIS PATENTS.


 


1.77                           “VALENTIS KNOW-HOW” MEANS ALL UNPUBLISHED
TECHNICAL INFORMATION RELATING TO THE VALENTIS DELIVERY TECHNOLOGIES, WHETHER
CURRENTLY EXISTING OR DEVELOPED DURING THE TERM OF THIS AGREEMENT AND WHETHER OR
NOT PATENTABLE THAT IS NOW CONTROLLED OR HEREINAFTER BECOMES CONTROLLED BY
VALENTIS OR ITS AFFILIATES.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
VALENTIS KNOW-HOW SHALL EXCLUDE VALENTIS PATENTS.


 


1.78                           “VALENTIS PATENTS” MEANS, COLLECTIVELY, THE
GENESWITCH PATENTS, THE PINC PATENTS, AND THE ELECTROPORATION PATENTS.


 


1.79                           “VALENTIS TRADEMARK(S)” SHALL HAVE THE MEANING
SET FORTH IN SECTION 16.3.5.


 


1.80                           “VALID CLAIM” MEANS A CLAIM OF AN ISSUED AND
UNEXPIRED PATENT, WHICH PATENT HAS NOT LAPSED OR BEEN ABANDONED OR WITHDRAWN OR
DISCLAIMED, AND WHICH CLAIM HAS NOT BEEN CANCELED OR DECLARED INVALID OR
UNENFORCEABLE BY AN UNREVERSED AND UNAPPEALABLE DECISION OR JUDGMENT OF A COURT
OR OTHER APPROPRIATE BODY OF COMPETENT JURISDICTION, AND WHICH HAS NOT BEEN
ADMITTED TO BE INVALID OR UNENFORCEABLE THROUGH REISSUE OR DISCLAIMER.

 

13

--------------------------------------------------------------------------------


 


PART II - LICENSE FOR [***]


 


2              LICENSE GRANT

 

2.1          Grant.  Subject to the terms and conditions of this Agreement,
Valentis hereby grants to Schering an exclusive (even as to Valentis) worldwide,
sub-licensable license under the Valentis Intellectual Property.  to do or have
done research on use, develop, have developed, make and have made, sell, offer
for sale, import and distribute [***] Products in the Field.

 

2.2          Limitations.  Schering recognizes that certain rights granted
hereunder are sublicenses of rights licensed by Valentis from Third Parties.  A
list of all such Third Party licenses existing as of the Effective Date is
attached hereto as Appendix 2.2, and Valentis confirms that, to the extent
allowed under such license, true, correct and complete copies of these licenses
have been provided to Schering prior to the Effective Date.  As such, any
sublicenses granted to Schering hereunder shall be subject to the terms and
conditions of such Third Party licenses and Schering agrees to be bound to the
extent required of it as a sublicensee.

 

2.3          Exclusivity.  During the term of the [***] License Valentis shall
not grant any other
licenses to Third Parties under the Valentis Intellectual Property in the field
of [***] nor shall it develop itself any products containing one or more of the
Valentis Delivery Technologies and intended for the use in [***].


 


3              DEVELOPMENT

 

3.1          Development by Schering. Schering shall have the sole
responsibility for development and Commercialization of the [***] Products and
will bear all costs of such development.  All Drug Approval Applications will be
submitted in the name of Schering, its Affiliates or sub-licensees, and all
Regulatory Approvals will belong to Schering, its Affiliates or sub-licensees. 
If Schering requests any development activities to be performed by Valentis, and
Valentis has the capacity to do so, Valentis will perform such tasks and the
costs of such activities will be funded by Schering [***].

 

3.2          Diligence. Schering shall utilize [***] diligence to develop one
[***] Product in an indication of its choice.  In order to satisfy this
diligence requirement, Schering must [***] research, development and/or
Commercialization activities with respect to an [***] Product, provided,
however, that Schering shall not be required to expend greater efforts than
would correspond [***] taking into account for example the establishment of the
[***] Product in the marketplace, the competitiveness of alternative products,
the likely proprietary position of the [***] Product, the likelihood of
regulatory approval for the [***] Product, considerations of safety and
efficacy, the potential profitability of the [***] Product and Schering’s
resources available.  If during the term of the [***] License, Schering (or its
Affiliates or sub-licensees as the case may be) fails to utilize [***] diligence
to develop at least one [***] Product and fails to cure the breach [***] upon

 

14

--------------------------------------------------------------------------------


 

written notice from Valentis, then Valentis may terminate the [***] License,
being understood, however, that [***] this Section 3.2.


 


4              SUPPLY OF ELECTROPORATION DEVICES

 

If Schering wishes to make use of Electroporation for the development and
Commercialization of a [***] Product, the Parties shall negotiate in good faith,
upon Schering’s request, a supply agreement for Devices to be supplied to
Schering by Valentis on the terms set out in Appendix 4.

 


5              CONSIDERATION LICENSE [***]

 

5.1          License Fee.  Schering shall pay Valentis a license fee of [***]
within fifteen (15) Business Days of receipt of a signed fax copy of this
Agreement by Schering.

 

5.2          Milestone Payments.

 

5.2.1          [***] PRODUCT.  SCHERING SHALL MAKE THE FOLLOWING MILESTONE
PAYMENTS TO VALENTIS WITHIN THIRTY (30) DAYS AFTER THE FIRST ACHIEVEMENT BY THE
[***] PRODUCT OF EACH OF THE FOLLOWING MILESTONES.  FOR THE AVOIDANCE OF DOUBT,
IT IS HEREBY EXPRESSLY AGREED AND DECLARED THAT, [***].

 

15

--------------------------------------------------------------------------------


 

Milestone Event

 

Payment

[***]

 

US$[***]

[***]

 

US$[***]

[***]

 

US$[***]

[***]

 

US$[***]

[***]

 

US$[***]

[***]

 

US$[***]

 

 

 

TOTAL

 

US$[***]

 

5.2.2          FOLLOW-ON PRODUCTS.  IF SCHERING DEVELOPS [***], OR SEEKS
APPROVAL OF [***] AND SUCH ADDITIONAL [***] THEN FOR SUCH PRODUCT (“FOLLOW-ON
PRODUCT”) THE FOLLOWING MILESTONES SHALL APPLY, THE MILESTONE PAYMENTS OTHERWISE
TO BE MADE UNDER THE TERMS AND CONDITIONS SET FORTH IN SECTION 5.2.1.  VALENTIS
SHALL BE ENTITLED [***].

 

Milestone Event

 

Payment

[***]

 

US$[***]

[***]

 

US$[***]

[***]

 

US$[***]

[***]

 

US$[***]

 

 

 

TOTAL

 

US$[***]

 

5.2.3          REDUCTION OF MILESTONE PAYMENTS.  THE MILESTONE PAYMENTS SET
FORTH IN SECTION 5.2.1 AND SECTION 5.2.2 ABOVE SHALL EACH BE REDUCED BY [***].

 

5.3          Royalty Payments.

 

5.3.1          ROYALTIES.  IN FURTHER CONSIDERATION OF THE RIGHTS AND LICENSES
GRANTED TO SCHERING UNDER ARTICLE 2 OF THIS AGREEMENT, SCHERING SHALL PAY TO
VALENTIS ROYALTIES AT THE RATES SET OUT BELOW ON NET SALES OF [***] PRODUCTS IN
THE TERRITORY PAYABLE ON A COUNTRY-BY-COUNTRY BASIS FROM THE FIRST COMMERCIAL
SALE UNTIL THE LATER OF (I) [***] OR (II) THE EXPIRY OF THE LAST VALID CLAIM OF
A PATENT WITHIN THE VALENTIS DELIVERY TECHNOLOGY(IES) USED WITH THIS [***]
PRODUCT THAT COVERS THE MANUFACTURE, USE OR SALE OF THE RESPECTIVE [***]
PRODUCT.  THE APPLICABLE ROYALTY RATE SHALL BE

 

16

--------------------------------------------------------------------------------


 

determined on a Product-by-Product basis for each calendar quarter as follows. 
In determining the royalty rate for each Product, all Net Sales of such Product
in the Territory in the respective calendar quarter and previous calendar
quarters of the same calendar year shall be taken into account and it shall be
determined an average royalty percentage for the respective calendar
quarter (the “Average Royalty Percentage”) by applying the different royalty
percentages set out in the table below on an incremental basis.  After
determination of the Average Royalty Percentage for such Product for such
calendar quarter, such Average Royalty Percentage, modified as set forth below
in this Section 5.3, shall be applied to the Net Sales for each country of the
Territory on a country-by-country basis to determine the royalty owed by
Schering to Valentis with regard to Net Sales in such country.  An example of
the royalty calculation according to this Section 5.3 is attached as Appendix
5.3.1.

 

Net Sales

 

Royalty Percentage

For aggregate Net Sales of less than [***] in a calendar year

 

[***]

For incremental aggregate Net Sales equal to or exceeding [***] but less than
[***] in a calendar year

 

[***]

For incremental aggregate Net Sales equal to or exceeding [***] but less than
[***] in a calendar year

 

[***]

For incremental aggregate Net Sales equal to or exceeding [***] in a calendar
year

 

[***]

 

5.3.2          NO VALID CLAIM.  FOR COUNTRIES IN WHICH THE MANUFACTURE, USE OR
SALE OF THE APPLICABLE [***] PRODUCT IS NOT COVERED BY A VALID CLAIM WITHIN THE
VALENTIS DELIVERY TECHNOLOGY(IES) USED WITH THIS [***] PRODUCT, AND IN COUNTRIES
WHERE THE EXPIRATION OF THE LAST VALID CLAIM WITHIN THE RESPECTIVE VALENTIS
DELIVERY TECHNOLOGY(IES) COVERING THE MANUFACTURE, USE OR SALE OF THE RESPECTIVE
[***] PRODUCT IS LESS THAN [***] THE AVERAGE ROYALTY PERCENTAGE DETERMINED AS
SET FORTH IN SECTION 5.3.1 SHALL BE REDUCED BY [***] (AS SHOWN IN THE EXAMPLE IN
APPENDIX 5.3.1) FOR THE SALES OF THE RESPECTIVE [***] PRODUCT IN THAT COUNTRY
FOR THE APPLICABLE TIME PERIOD.

 

5.4          Third Party Royalties.

 

5.4.1          ROYALTIES TO BE BORNE BY VALENTIS.  [***].

 

5.4.2          ROYALTIES TO BE BORNE BY SCHERING.  [***].

 

5.4.3          ROYALTIES TO BE SHARED BY THE PARTIES.  [***].


 

17

--------------------------------------------------------------------------------


 


PART III - OPTION GENE X


 


6              OPTION GRANT GENE X

 

6.1          Grant.  For a period of [***] from the Effective Date (“Option
Period I”), Schering shall have an option (“Option I”) to obtain an exclusive
(even as to Valentis) worldwide, sub-licensable license under the Valentis
Intellectual Property, to do or have done research on, use, develop, have
developed, make and have made, sell, offer for sale, import and distribute Gene
X Products in the Field.

 

6.2          EXERCISE OF THE OPTION; NAMING OF GENE X.

 

6.2.1          DURING OPTION PERIOD I, SCHERING SHALL HAVE THE RIGHT TO EXERCISE
OPTION I BY DELIVERY OF A NOTICE IN WRITING TO VALENTIS SPECIFYING THE GENE THAT
SHALL BE GENE X.  [***], THE PROPOSED GENE SHALL BE GENE X AND THE PARTIES SHALL
BE DEEMED, UPON EXERCISE OF OPTION I, TO HAVE ENTERED A LICENSE AGREEMENT WITH
RESPECT TO GENE X PRODUCTS (“GENE X LICENSE”) ON THE SAME TERMS AND CONDITIONS
AS THOSE SET OUT IN PART II OF THIS AGREEMENT, WHEREBY THE LICENSE FEE PURSUANT
TO SECTION 5.1 SHALL BE DUE WITHIN TEN (10) BUSINESS DAYS FROM NOTIFICATION FROM
VALENTIS THAT THE PROPOSED GENE IS AVAILABLE FOR AN EXCLUSIVE LICENSE.  THE
EXCLUSIVITY PURSUANT TO SECTION 2.3 SHALL HOWEVER NOT APPLY.

 

6.2.2          [***].

 

6.2.3          SCHERING MAY ALSO NAME GENE X PRIOR TO EXERCISE OF OPTION I BY
DELIVERY OF A NOTICE IN WRITING TO VALENTIS SPECIFYING THE GENE THAT SHALL BE
GENE X.  [***], THE PROPOSED GENE SHALL BE DEEMED TO BE GENE X AND OPTION I
SHALL THEN BE EXCLUSIVE AS OF RECEIPT OF SCHERING’S NOTICE.  [***]

 

6.3          Option fee.  In consideration of the grant of Option I, Schering
shall pay to Valentis an option fee of [***] payable within fifteen (15)
Business Days from receipt of a signed fax copy of this Agreement by Schering.

 

6.4          Research License.  Valentis hereby grants to Schering, for the
Option Period I, a non-exclusive, royalty–free license under the Valentis
Intellectual Property solely to carry out or have

 

18

--------------------------------------------------------------------------------


 

carried out research to evaluate the Valentis Intellectual Property for use with
Gene X (the “Gene X Evaluation”).  This license shall be [***].  For the
avoidance of doubt, Schering and its Affiliates shall [***].

 

6.5          Exclusivity.  During the Option Period I, if Option I has become
exclusive pursuant to Section 6.2.3, Valentis shall not cooperate with nor grant
any licenses to any Third Party with regard to the research on and development
of products containing the Valentis Delivery Technologies and Gene X.

 


PART IV - OPTION [***]


 


7              OPTION GRANT [***]

 

7.1          Grant.  For a period of [***] from the Effective Date (“Option
Period II”), Schering shall have an option (“Option II”) to obtain a
non-exclusive, worldwide, sub-licensable license under the PINC Intellectual
Property, to do or have done research on, use, develop, have developed, make and
have made, sell, offer for sale, import and distribute [***] Products in the
Field.

 

7.2          Exercise of the Option.  During Option Period II, Schering shall
have the right to exercise Option II by delivery of a notice in writing to
Valentis.  Upon exercise of Option II, the Parties shall be deemed to have
entered a license agreement with respect to [***] Products (“[***] License”) on
the terms and conditions set out below in Articles 8 and 9.

 

7.3          Option Fee.  In consideration of the grant of Option II, Schering
shall pay to Valentis an option fee of [***] payable within fifteen (15)
Business Days from receipt of a signed fax copy of this Agreement by Schering.

 

7.4          Research License.  Valentis hereby grants to Schering, for the
Option Period II, a non-exclusive, royalty-free license under the PINC
Intellectual Property solely to carry out or to have carried out research to
evaluate the PINC Intellectual Property for use with [***] (the “[***]
Evaluation”).  This license shall be [***] for the avoidance of doubt, Schering
and its Affiliate [***].


 


8              DEVELOPMENT

 

Schering shall have the sole responsibility for development and
Commercialization of the [***] Products and will bear all costs of such
development.  All Drug Approval Applications will be submitted in the name of
Schering, its Affiliates or sub-licensees, and all Regulatory Approvals will
belong to Schering, its Affiliates or sub-licensees.  If Schering requests any
development activities to be performed by Valentis, and Valentis has the
capacity to do so, Valentis will perform such tasks and the costs of such
activities will be funded by Schering [***].

 

19

--------------------------------------------------------------------------------


 


9              CONSIDERATION LICENSE [***]

 

9.1          License Fee.  Schering shall pay Valentis a license fee of [***]
within ten (10) Business Days from exercise of Option II.

 

9.2          MILESTONE PAYMENTS.

 

9.2.1          [***] PRODUCT.  SCHERING SHALL MAKE THE FOLLOWING MILESTONE
PAYMENTS TO VALENTIS WITHIN THIRTY (30) DAYS AFTER THE FIRST ACHIEVEMENT BY THE
[***] PRODUCT OF EACH OF THE FOLLOWING MILESTONES.  FOR THE AVOIDANCE OF DOUBT,
IT IS HEREBY EXPRESSLY AGREED AND DECLARED THAT, [***].

 

Milestone Event

 

Payment

[***]

 

US$[***]

[***]

 

US$[***]

[***]

 

US$[***]

[***]

 

US$[***]

[***]

 

US$[***]

[***]

 

US$[***]

 

 

 

TOTAL

 

US$[***]

 

9.2.2          FOLLOW-ON PRODUCTS.  IF SCHERING DEVELOPS [***] OR SEEKS APPROVAL
OF [***] THEN FOR SUCH FOLLOW-ON PRODUCT THE FOLLOWING MILESTONES SHALL APPLY,
THE MILESTONE PAYMENTS OTHERWISE TO BE MADE UNDER THE TERMS AND CONDITIONS SET
FORTH IN SECTION 9.2.1.  VALENTIS SHALL BE ENTITLED [***].

 

Milestone Event

 

Payment

[***]

 

US$[***]

[***]

 

US$[***]

[***]

 

US$[***]

[***]

 

US$[***]

 

 

 

TOTAL

 

US$[***]

 

20

--------------------------------------------------------------------------------


 

9.2.3          REDUCTION OF MILESTONE PAYMENTS.  THE MILESTONE PAYMENTS SET
FORTH IN SECTION 9.2.1 AND SECTION 9.2.2 ABOVE SHALL EACH BE REDUCED BY [***].

 

9.3          Royalty Payments.

 

9.3.1          ROYALTIES.  IN FURTHER CONSIDERATION OF THE RIGHTS AND LICENSES
GRANTED TO SCHERING UNDER PART IV OF THIS AGREEMENT, SCHERING SHALL PAY TO
VALENTIS ROYALTIES AT THE RATES SET OUT BELOW ON NET SALES OF [***] PRODUCTS IN
THE TERRITORY PAYABLE FROM [***] OR (II) THE EXPIRY OF THE LAST VALID CLAIM OF A
PATENT WITHIN THE PINC INTELLECTUAL PROPERTY COVERING THE MANUFACTURE, USE OR
SALE OF THE RESPECTIVE [***] PRODUCT.  THE APPLICABLE ROYALTY RATE SHALL BE
DETERMINED ON A PRODUCT-BY-PRODUCT BASIS FOR EACH CALENDAR QUARTER AS FOLLOWS. 
IN DETERMINING THE ROYALTY RATE FOR EACH PRODUCT, ALL NET SALES OF SUCH PRODUCT
IN THE TERRITORY IN THE RESPECTIVE CALENDAR QUARTER AND PREVIOUS CALENDAR
QUARTERS OF THE SAME CALENDAR YEAR SHALL BE TAKEN INTO ACCOUNT AND IT SHALL BE
DETERMINED AN AVERAGE ROYALTY PERCENTAGE FOR THE RESPECTIVE CALENDAR QUARTER
(THE “AVERAGE ROYALTY PERCENTAGE”) BY APPLYING THE DIFFERENT ROYALTY PERCENTAGES
SET OUT IN THE TABLE BELOW ON AN INCREMENTAL BASIS.  AFTER DETERMINATION OF THE
AVERAGE ROYALTY PERCENTAGE FOR SUCH PRODUCT FOR SUCH CALENDAR QUARTER, SUCH
AVERAGE ROYALTY PERCENTAGE, MODIFIED AS SET FORTH BELOW IN THIS SECTION 9.3,
SHALL BE APPLIED TO THE NET SALES FOR EACH COUNTRY OF THE TERRITORY ON A
COUNTRY-BY-COUNTRY BASIS TO DETERMINE THE ROYALTY OWED BY SCHERING TO VALENTIS
WITH REGARD TO NET SALES IN SUCH COUNTRY.  AN EXAMPLE OF THE ROYALTY CALCULATION
ACCORDING TO THIS SECTION 9.3 IS ATTACHED AS APPENDIX 5.3.1.

 

Net Sales

 

Royalty Percentage

For aggregate Net Sales of less than [***] in a calendar year

 

[***]

For incremental aggregate Net Sales equal to or exceeding [***] but less than
[***] in a calendar year

 

[***]

For incremental aggregate Net Sales equal to or exceeding [***] but less than
[***] in a calendar year

 

[***]

For incremental aggregate Net Sales equal to or exceeding [***] in a calendar
year

 

[***]

 

9.3.2          NO VALID CLAIM.  FOR COUNTRIES IN WHICH THE MANUFACTURE, USE OR
SALE OF THE RESPECTIVE [***] PRODUCT IS NOT COVERED BY A VALID CLAIM WITHIN THE
PINC PATENTS, AND IN COUNTRIES WHERE THE EXPIRATION OF THE LAST VALID CLAIM
WITHIN THE PINC PATENTS COVERING THE MANUFACTURE, USE OR SALE OF THE RESPECTIVE
[***] PRODUCT IS LESS THAN [***] THE AVERAGE ROYALTY PERCENTAGE DETERMINED AS
SET FORTH IN SECTION 9.3.1 SHALL BE REDUCED BY [***] (AS SHOWN IN THE EXAMPLE
SET OUT IN APPENDIX 5.3.1 FOR THE SALES OF THE RESPECTIVE [***] PRODUCT IN THAT
COUNTRY FOR THE APPLICABLE TIME PERIOD.

 

21

--------------------------------------------------------------------------------


 

9.4          Third Party Royalties.

 

9.4.1          ROYALTIES TO BE BORNE BY SCHERING.  [***].

 

9.4.2          ROYALTIES TO BE SHARED BY THE PARTIES.  [***].


 


PART V - GENERAL PROVISIONS


 


10           TECHNOLOGY TRANSFER

 

10.1        Transfer of Technical Information and Supplies.  Valentis shall
within thirty (30) days from the Effective Date make available to Schering for
its use the Technical Information and the Supplies listed in Appendix 1.70.  In
case of any Technical Information or Supplies coming into Valentis’ possession
after the Effective Date, Valentis shall provide these to Schering subject to
the provisions in Article 12.

 

10.2        Technical Assistance.  At Schering’s request, to the extent Valentis
is able to do so, Valentis shall provide Schering, its Affiliates and
sub-licensees, as the case may be, during the term of this Agreement, with such
assistance that Schering, its Affiliates or its sub-licensees may reasonably
need in order to do or have done research on, use, develop, have developed, make
and have made, sell, offer for sale, import and distribute Products.  In
particular, Valentis will, at Schering’s request, send to the facilities of
Schering, its Affiliates or sub-licensees available members of Valentis’ staff
to assist Schering, its Affiliates or sub-licensees, as the case may be, in the
use of the Technical Information.  Schering shall [***].

 

10.3        Restricted Use.  Schering shall not practice, develop or utilize the
Valentis Delivery Technologies outside of the licenses granted herein.  Schering
shall use the Technical Information and the Supplies only for the development,
manufacture and Commercialization of Products, and shall not transfer to any
Third Party any portion of any Technical Information or Supplies, [***], except
to its’ Affiliates, contract partners and sub-licensees for the purposes of
developing, seeking and obtaining Regulatory Approval of and for Commercializing
Products.


 


11           GRANTBACK LICENSE

 

11.1        Grant.  Schering hereby grants to Valentis, subject to the
provisions of Article 12, a nonexclusive worldwide, irrevocable, royalty-free
license under any Improvements made by Schering, its Affiliates or sublicensees
to the Valentis Delivery Technologies [***] to do or have done research on, use,
develop, have developed, make and have made, sell, offer for sale, import and
distribute products [***] (“Grantback License”).  For the avoidance of doubt, it
is hereby expressly agreed that no rights shall be granted by Schering to
Valentis to [***].

 

11.2        Sublicenses. The Grantback License includes the right to [***] and
shall

 

22

--------------------------------------------------------------------------------


 

not be [***], except with the prior written consent of Schering.

 

11.3        Improvement Patents.  Schering is under no obligation to file,
prosecute, maintain, defend or enforce any Patent that is subject of the
Grantback License.


 


12           IMPROVEMENTS; INFORMATION EXCHANGE

 

12.1        Principle.  During the term of this Agreement Schering and Valentis
shall disclose and make available to each other [***] any Improvements Schering
shall however not be obliged to disclose to Valentis [***].

 

12.2        Annual updates.  The Parties shall provide each other on an annual
basis written reports containing information on Improvements and updating the
other Party on research, development and commercialization activities relating
to the Valentis Delivery Technologies.  At the request of either Party the
Parties may also meet instead of providing a written report.

 

12.3        Ad hoc notifications.  The Parties intend to [***] to disclose
Improvements to one another as and when such Improvement arises or is acquired. 
[***].

 

12.4        Valentis Improvements.  Any Valentis Know-How and Valentis Patents
acquired or Controlled by Valentis after the Effective Date shall, on
acquisition of Control, become part of the Licenses unless Schering informs
Valentis within sixty (60) days of notification of the said acquisition that it
does not wish such Valentis Know-How or Valentis Patent(s) to become part of
this Agreement.  On such notification of Schering the respective Valentis
Know-How or Valentis Patent(s) shall cease to be part of this Agreement and
shall be deemed never to have been part of it.

 

12.5        Schering Information and Data.

 

12.5.1       ANY INFORMATION AND DATA DISCLOSED TO VALENTIS BY SCHERING IN
CONNECTION WITH THE DISCLOSURE OF ANY IMPROVEMENTS, [***] MAY BE USED BY
VALENTIS ONLY UPON SCHERING’S PRIOR WRITTEN CONSENT, WHICH SHALL NOT BE
UNREASONABLY WITHHELD.  NOTWITHSTANDING THE FOREGOING, SCHERING MAY WITHHOLD
CONSENT, AT ITS ABSOLUTE DISCRETION, [***].

 

12.5.2       FROM TIME TO TIME SCHERING WILL DISCLOSE TO VALENTIS, AT SCHERING’S
SOLE DISCRETION, [***].  NOTWITHSTANDING SECTION 20.1 VALENTIS MAY USE THESE
INFORMATION AND DATA [***] PROVIDED THAT SCHERING MUST GIVE ITS WRITTEN CONSENT,
WHICH SHALL NOT

be unreasonably withheld, before the [***] such information and data. 
Notwithstanding the foregoing, [***].

 

12.6        Adverse Drug Reactions

 

12.6.1       BOTH PARTIES AGREE TO PROMPTLY EXCHANGE ALL INFORMATION THAT
RELATES TO THE SAFETY OF THE VALENTIS DELIVERY TECHNOLOGIES AND ESPECIALLY ALL
ADVERSE REACTIONS RELATING TO THEM.

 

23

--------------------------------------------------------------------------------


 

12.6.2       BEFORE ENROLLMENT OF THE FIRST PATIENT IN A PHASE I CLINICAL TRIAL
RELATING TO A PRODUCT, THE PARTIES WILL ADOPT A STANDARD OPERATING PROCEDURE TO
GOVERN THE INVESTIGATION OF AND ACTION TO BE TAKEN WITH REGARD TO ADVERSE DRUG
EXPERIENCE REPORTS RELATED TO THE VALENTIS DELIVERY TECHNOLOGIES (FROM BOTH
CLINICAL STUDIES AND MARKETING EXPERIENCE), SUCH THAT EACH PARTY CAN COMPLY WITH
ITS LEGAL OBLIGATIONS WORLDWIDE.  THE STANDARD OPERATING PROCEDURE WILL: (I)
DEFINE RESPONSIBILITIES FOR ADVERSE EXPERIENCE HANDLING FOR INITIAL, FOLLOW-UP
AND/OR PERIODIC SUBMISSION TO GOVERNMENT AGENCIES OF SIGNIFICANT INFORMATION ON
THE PRODUCT FROM PRE CLINICAL LABORATORY, ANIMAL TOXICOLOGY AND PHARMACOLOGY
STUDIES AND PRE CLINICAL DEVELOPMENT AND (II) INCLUDE ARRANGEMENTS FOR THE
EXCHANGE OF SERIOUS AND NON-SERIOUS CASES INCLUDING FORMATS AND TIMELINES,
PERIODIC SAFETY UPDATE REPORTS, PERIODIC REPORTS AND ANSWERS TO SAFETY-RELATED
QUERIES BY REGULATORY AUTHORITIES; AND (III) BE PROMPTLY AMENDED AS CHANGES IN
LEGAL OBLIGATIONS REQUIRE OR AS OTHERWISE AGREED TO BY THE PARTIES.


 


13           SUBSTITUTION OF GENES

 

13.1        Substitution by Backup Genes.  Schering shall be entitled to
substitute each of the Genes by another gene of its choice (“Backup Gene”)
within [***] of (i) the Effective Date for [***] and (ii) [***].

 

13.2        Election of Backup Genes.  If Schering wishes to substitute a Gene
it shall deliver to Valentis a written notification specifying the Gene and the
gene it wishes to nominate as Backup Gene.  Provided that Valentis is not
prohibited from granting a license for the suggested gene with the same scope as
the license for the respective Gene by any rights granted to a Third Party, the
suggested gene shall become a Backup Gene and the Parties shall be deemed to
have entered as of receipt of Schering’s notification by Valentis a license
agreement for the Backup Gene (“Backup License”) under the same terms and
conditions as for the respective Gene.  [***].

 

If Valentis is prohibited from granting a license for the suggested Backup Gene
with the same scope as the license for the respective Gene by any rights granted
to a Third Party, it shall inform Schering in writing and submit sufficient
evidence thereof within ten (10) Business Days.  Schering shall then be entitled
to nominate [***] another gene as Backup Gene.  This Section 13.2 shall apply
accordingly.

 

13.3        [***].  The substitution of a Gene by a Backup Gene [***].


 


14           SUB-LICENSES

 

Schering shall notify any sublicensee under any of the Licenses of all rights
and obligations of Schering under this License that are sublicensed to such
sublicensee and shall, within thirty (30) days of the grant of any sublicense
hereunder, notify Valentis of such sublicense and provide a redacted copy of
such sublicense to Valentis; provided, however, that no information relevant to
Valentis’ rights hereunder shall be redacted.

 

24

--------------------------------------------------------------------------------



15           REPORTS AND PAYMENT PROVISIONS

 

15.1        Reports and Payments.  Schering shall make royalty payments to
Valentis within sixty (60) days after the end of each calendar quarter in which
Net Sales occurred.  A report summarizing the Net Sales of each Product during
the relevant quarter on a country-by-country basis shall be delivered to
Valentis within sixty (60) days following the end of each calendar quarter for
which royalties are due.

 

15.2        Mode of Payment.  All payments made pursuant to this Agreement shall
be due on such date as specified in this Agreement and, in the event such date
is not a Business Day, then the next succeeding Business Day.  Payments shall be
made by direct wire transfer of United States Dollars in immediately available
funds in the requisite amount to an account at a commercial bank designated by
Valentis in writing at least ten (10) Business Days before the payment is due. 
The calculation of royalty payments within Schering is based upon Euro. 
Therefore, where payments are based on Net Sales in countries other than the
member states of the European Monetary Union, the amount of such Net Sales
expressed in the currency of each country shall be converted into Euro at the
Euro Foreign Exchange Reference Rates published by the European Central Bank in
Frankfurt / Main, Germany on the last Business Day of the applicable calendar
quarter.  The resulting Euro amount will be converted into US dollars at the
Euro Foreign Exchange Reference Rates published by the European Central Bank in
Frankfurt / Main, Germany on the last Business Day of the applicable calendar
quarter.  These Euro Foreign Exchange Reference Rates are, as of the Effective
Date, published on Reuters screen <ECB37>.  If no Euro Foreign Exchange
Reference Rate is determined for the relevant currency, the Parties shall agree
upon another appropriate reference rate.

 

15.3        Late Payments.  Any payments due under this Agreement shall be due
on such date as specified in the Agreement and, in the event that such date is
not a Business Day, then the next succeeding Business Day.  Any failure by
Schering to make a payment within ten (10) days after the date when due shall
obligate Schering to pay computed interest, the interest period commencing on
the due date and ending on the payment day, to the receiving Party at a rate per
annum equal to the Prime Rate as quoted by the Bank of America on REUTERS screen

 

25

--------------------------------------------------------------------------------


 

<USPRIME1> plus a premium of 2%, or the highest rate allowed by law, whichever
is lower.  The interest calculation shall be based on the act / 360 computation
method.  The interest rate shall be adjusted whenever there is a change in the
Prime Rate quotation on REUTERS screen <USPRIME1> mentioned above.  Interest
shall be compounded annually in arrears.  Such interest shall be due and payable
on the tender of the underlying principal payment.

 

15.4        Taxes.  The Party receiving payments shall pay any and all taxes
levied on account of payments it receives under this Agreement.  If laws or
regulations require that taxes be withheld, the selling Party will (i) deduct
those taxes from the remittable payment, (ii) timely pay the taxes to the proper
taxing authority, and (iii) send proof of payment to the other Party within
thirty (30) days of receipt of confirmation of payment from the relevant taxing
authority.  The selling Party agrees to make all lawful and reasonable efforts
to minimize such taxes to the other Party.

 

15.5        RECORDS OF REVENUES AND EXPENSES; AUDITS.

 

15.5.1       RECORDS.  SCHERING WILL MAINTAIN COMPLETE AND ACCURATE RECORDS
WHICH ARE RELEVANT TO REVENUES, COSTS, EXPENSES AND PAYMENTS ON A
COUNTRY-BY-COUNTRY BASIS UNDER THIS AGREEMENT AND SUCH RECORDS SHALL BE OPEN
DURING REASONABLE BUSINESS HOURS FOR A PERIOD OF THREE (3) YEARS FROM CREATION
OF INDIVIDUAL RECORDS FOR EXAMINATION AT VALENTIS’ EXPENSE FROM TIME TO TIME BY
AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM SELECTED BY VALENTIS, OR
VALENTIS’ INTERNAL ACCOUNTANTS UNLESS SCHERING OBJECTS TO THE USE OF SUCH
INTERNAL ACCOUNTANTS, FOR THE SOLE PURPOSE OF VERIFYING FOR VALENTIS THE
CORRECTNESS OF CALCULATIONS AND CLASSIFICATIONS OF SUCH REVENUES, COSTS,
EXPENSES OR PAYMENTS MADE UNDER THIS AGREEMENT.  EACH PARTY SHALL BEAR ITS OWN
COSTS RELATED TO SUCH AUDIT; PROVIDED THAT, FOR ANY UNDERPAYMENTS GREATER THAN
FIVE (5) PERCENT BY SCHERING, SCHERING SHALL PAY VALENTIS THE AMOUNT OF
UNDERPAYMENT, INTEREST AS PROVIDED FOR IN SECTION 15.3 FROM THE TIME THE AMOUNT
WAS DUE AND VALENTIS’ OUT-OF-POCKET EXPENSES.  FOR ANY UNDERPAYMENTS LESS THAN
FIVE (5) PERCENT BY SCHERING FOUND UNDER THIS SECTION, SCHERING SHALL PAY
VALENTIS THE AMOUNT OF UNDERPAYMENT PLUS INTEREST.  ANY OVERPAYMENTS BY SCHERING
WILL BE REFUNDED TO SCHERING OR CREDITED TO FUTURE ROYALTIES, AT SCHERING’S
ELECTION.  ANY RECORDS OR ACCOUNTING INFORMATION RECEIVED FROM THE OTHER PARTY
SHALL BE CONFIDENTIAL INFORMATION FOR THE PURPOSES OF ARTICLE 20.  RESULTS OF
ANY AUDIT SHALL BE PROVIDED TO BOTH PARTIES AND SHALL BE CONFIDENTIAL
INFORMATION FOR THE PURPOSES OF ARTICLE 20.

 

15.5.2       AUDIT DISAGREEMENT. IF THERE IS A DISPUTE BETWEEN THE PARTIES
FOLLOWING ANY AUDIT PERFORMED PURSUANT TO SECTION 15.5.1, EITHER PARTY MAY REFER
THE ISSUE (AN “AUDIT DISAGREEMENT”) TO AN INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANT FOR RESOLUTION.  IN THE EVENT AN AUDIT DISAGREEMENT IS SUBMITTED FOR
RESOLUTION BY EITHER PARTY, THE PARTIES SHALL COMPLY WITH THE FOLLOWING
PROCEDURES:  (I) THE PARTY SUBMITTING THE AUDIT DISAGREEMENT FOR RESOLUTION
SHALL PROVIDE WRITTEN NOTICE TO THE OTHER PARTY THAT IT IS INVOKING THE
PROCEDURES OF THIS SECTION 15.5.2.  (II) WITHIN THIRTY (30) BUSINESS DAYS OF THE
GIVING OF SUCH NOTICE, THE PARTIES SHALL JOINTLY SELECT A RECOGNIZED
INTERNATIONAL ACCOUNTING FIRM TO ACT AS AN INDEPENDENT EXPERT TO RESOLVE SUCH
AUDIT DISAGREEMENT.  (III) THE AUDIT DISAGREEMENT SUBMITTED FOR RESOLUTION SHALL
BE DESCRIBED BY THE PARTIES TO THE INDEPENDENT EXPERT, WHICH DESCRIPTION MAY BE
IN WRITTEN OR ORAL FORM, WITHIN TEN (10) BUSINESS DAYS OF THE SELECTION OF SUCH
INDEPENDENT EXPERT.  (IV) THE INDEPENDENT EXPERT SHALL RENDER A DECISION ON THE
MATTER AS SOON AS PRACTICABLE.  (V) THE DECISION OF THE INDEPENDENT EXPERT SHALL
BE FINAL AND BINDING UNLESS SUCH AUDIT DISAGREEMENT INVOLVES ALLEGED FRAUD,
BREACH

 

26

--------------------------------------------------------------------------------


 

of this Agreement or construction or interpretation of any of the terms and
conditions thereof.  (vi) All fees and expenses of the independent expert,
including any Third Party support staff or other costs incurred with respect to
carrying out the procedures specified at the direction of the independent expert
in connection with such Audit Disagreement, shall be borne by each Party in
inverse proportion to the disputed amounts awarded to the Party by the
independent expert through such decision (e.g. Valentis disputes $100, the
independent expert awards Valentis $60, then Valentis pays forty (40%) percent
and Schering pays sixty (60%) percent of the independent expert’s costs.)

 


16           INTELLECTUAL PROPERTY

 

16.1        PATENT ENFORCEMENT.

 

16.1.1       NOTICE.  IF ANY PATENT WITHIN THE VALENTIS INTELLECTUAL PROPERTY IS
OR MIGHT REASONABLY BE INFRINGED BY A THIRD PARTY THROUGH THE MANUFACTURE, USE,
SALE, OFFER FOR SALE OR IMPORTATION OF A PRODUCT (AN “INFRINGEMENT”), THE PARTY
FIRST HAVING KNOWLEDGE OF SUCH INFRINGEMENT SHALL PROMPTLY NOTIFY THE OTHER
PARTY IN WRITING.  SUCH NOTICE SHALL SET FORTH THE FACTS OF THE INFRINGEMENT IN
REASONABLE DETAIL.

 

16.1.2       ENFORCEMENT.  SCHERING SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO INSTITUTE, PROSECUTE AND CONTROL AT ITS OWN EXPENSE ANY ACTION OR
PROCEEDING WITH RESPECT TO INFRINGEMENT OF ANY PATENTS WITHIN THE VALENTIS
INTELLECTUAL PROPERTY COVERING THE MANUFACTURE, USE, IMPORTATION, SALE OR OFFER
FOR SALE OF PRODUCTS, BY COUNSEL OF ITS OWN CHOICE.  VALENTIS SHALL HAVE THE
RIGHT, AT ITS OWN EXPENSE, TO BE REPRESENTED IN ANY ACTION BY COUNSEL OF ITS OWN
CHOICE.  IN THE EVENT THAT SCHERING FAILS TO INSTITUTE AN ACTION OR PROCEEDING
OR OTHERWISE TO TAKE APPROPRIATE ACTION TO ABATE SUCH INFRINGEMENT WITHIN A
PERIOD OF [***] AFTER NOTICE BY VALENTIS TO SCHERING REQUESTING ACTION, VALENTIS
SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO INSTITUTE AND/OR PROSECUTE AND
CONTROL AN ACTION OR PROCEEDING IN ITS NAME WITH RESPECT TO SUCH AN INFRINGEMENT
BY COUNSEL OF VALENTIS’ CHOICE, AND SCHERING SHALL HAVE THE RIGHT TO BE
REPRESENTED IN ANY SUCH ACTION BY COUNSEL OF ITS OWN CHOICE AND AT ITS OWN
EXPENSE.  IF ONE PARTY BRINGS ANY SUCH ACTION OR PROCEEDING, THE OTHER PARTY
AGREES TO BE JOINED AS A PARTY PLAINTIFF IF NECESSARY TO PROSECUTE THE ACTION OR
PROCEEDING AND TO GIVE THE FIRST PARTY COMMERCIALLY REASONABLE ASSISTANCE AND
AUTHORITY TO FILE AND PROSECUTE THE SUIT.

 

All damages or other monetary awards recovered pursuant to this Section 16.1.2
shall be paid and applied as follows: (i) first, to reimburse the costs and
expenses (including reasonable attorneys’ fees and costs) of the Party bringing
suit, then to the costs and expenses, if any, of the other Party; [***].

 

27

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary herein, this Section 16.1.2 shall not
apply to the extent it is inconsistent with any license agreement between
Valentis and a Third Party, which license rights are sublicensed to Schering
under this Agreement.

 

Except as specified in this Section 16.1.2 as to enforcement with respect to an
Infringement on account of the manufacture, use, importation, sale or offer for
sale of Products, Valentis shall have the sole right, in its sole discretion, to
enforce any and all Patents within the Valentis Intellectual Property, and to
institute, prosecute and control any action or proceeding related thereto, and
shall retain any and all monies recovered therefrom, through judgment,
settlement or otherwise.  Schering agrees to be joined as a party plaintiff if
necessary to prosecute the action or proceeding.

 

16.1.3       SETTLEMENT WITH A THIRD PARTY.  THE PARTY THAT CONTROLS THE
PROSECUTION OF A GIVEN ACTION SHALL ALSO HAVE THE RIGHT TO CONTROL SETTLEMENT OF
SUCH ACTION; PROVIDED, HOWEVER, THAT IF ONE PARTY CONTROLS, NO SETTLEMENT SHALL
BE ENTERED INTO WITHOUT THE WRITTEN CONSENT OF THE OTHER PARTY (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD) IF SUCH SETTLEMENT WOULD MATERIALLY AND
ADVERSELY AFFECT THE INTERESTS OF SUCH OTHER PARTY.  ANY AMOUNTS RECEIVED IN
SETTLEMENT OF ANY ACTION SHALL BE [***].

 

16.2        Infringement of Third Party Rights.

 

16.2.1       PRINCIPLE.  IF THE SALE OF ANY PRODUCT IS ALLEGED TO INFRINGE, OR
IF SCHERING OR ITS AFFILIATES OR SUBLICENSEES RECEIVE NOTICE OF OR IS SUED FOR
INFRINGEMENT OF, A PATENT OWNED OR LICENSED BY A THIRD PARTY, WHICH INFRINGEMENT
IS ALLEGED BASED ON SCHERING OR ITS AFFILIATES OR SUBLICENSEES PRACTICE OR
INTENDED PRACTICE OF THE VALENTIS INTELLECTUAL PROPERTY, SCHERING MAY REQUEST A
MEETING WITH VALENTIS TO DISCUSS WHAT ACTION SHOULD BE TAKEN AND IF REQUESTED,
VALENTIS WILL COOPERATE FULLY WITH SCHERING IN DEFENDING SUCH ACTION.  [***]. 
SCHERING WILL BE SOLELY RESPONSIBLE FOR THE DEFENSE OR SETTLEMENT OF ANY SUCH
PATENT INFRINGEMENT CLAIM OR LAWSUIT, INCLUDING ALL EXPENSES AND AMOUNTS PAYABLE
AS DAMAGES OR IN SETTLEMENT, PROVIDED THAT [***] AND FURTHER PROVIDED THAT
[***].

16.2.2       [***].  IN CASE OF INFRINGEMENT OR ALLEGED INFRINGEMENT OF THE
[***] ARISING FROM OR OCCURRING AS A RESULT OF THE USE, TESTING, OPERATION,
SALE, MANUFACTURE, DISTRIBUTION OR COMMERCIALIZATION OF PRODUCTS BY SCHERING,
ITS AFFILIATES OR SUB-LICENSEES, AS THE CASE MAY BE, [***].

 

28

--------------------------------------------------------------------------------


 

16.3        TRADEMARKS AND DOMAIN NAMES

 

16.3.1       SCHERING TRADEMARKS.  SUBJECT TO SECTION 16.3.5, SCHERING SHALL BE
RESPONSIBLE FOR THE SELECTION, REGISTRATION AND MAINTENANCE OF ALL TRADEMARKS
WHICH IT EMPLOYS IN CONNECTION WITH THE MARKETING, SALE OR DISTRIBUTION OF THE
PRODUCTS (THE “SCHERING TRADEMARKS”).  SCHERING SHALL OWN AND CONTROL SUCH
SCHERING TRADEMARKS AND PAY ALL RELEVANT COSTS THERETO.

 

16.3.2       VALENTIS RECOGNIZES THE EXCLUSIVE OWNERSHIP BY SCHERING OF ANY
PROPRIETARY SCHERING NAME, LOGOTYPE OR SCHERING TRADEMARKS.  VALENTIS SHALL NOT,
EITHER WHILE THIS
AGREEMENT IS IN EFFECT, OR AT ANY TIME THEREAFTER, REGISTER, USE OR CHALLENGE OR
ASSIST OTHERS TO CHALLENGE THE SCHERING TRADEMARKS NOR SHALL VALENTIS ATTEMPT TO
OBTAIN ANY RIGHT IN OR TO ANY NAME, LOGOTYPE OR TRADEMARK CONFUSINGLY SIMILAR
FOR THE MARKETING, SALE OR DISTRIBUTION OF ANY GOODS OR PRODUCTS,
NOTWITHSTANDING WHETHER SUCH GOODS OR PRODUCTS HAVE A DIFFERENT USE OR ARE
DISSIMILAR TO THE PRODUCTS.

 

16.3.3       ONLY SCHERING WILL BE AUTHORIZED TO INITIATE AT ITS OWN DISCRETION
LEGAL PROCEEDINGS AGAINST ANY INFRINGEMENT OR THREATENED INFRINGEMENT OF A
SCHERING TRADEMARK

 

16.3.4       SCHERING SHALL BE RESPONSIBLE FOR THE REGISTRATION, HOSTING,
MAINTENANCE AND DEFENSE OF THE SCHERING TRADEMARKS AS DOMAIN NAMES.  SCHERING
MAY AT ITS SOLE AND ABSOLUTE DISCRETION REGISTER IN ITS OWN NAME OR IN NAME OF
OTHERS, HOST ON ITS OWN SERVERS OR ON THIRD PARTY SERVERS, MAINTAIN AND DEFEND
SUCH DOMAIN NAMES AND USE THEM FOR WEBSITES.

 

16.3.5       VALENTIS TRADEMARKS.  SCHERING RECOGNIZES THE EXCLUSIVE OWNERSHIP
BY VALENTIS OF THE PINC™ AND GENESWITCH® TRADEMARKS (THE “VALENTIS
TRADEMARKS”).  VALENTIS HEREBY GRANTS TO THE SCHERING A NON-EXCLUSIVE,
SUBLICENSABLE LICENSE TO USE THE VALENTIS TRADEMARKS SOLELY IN CONNECTION WITH
PRODUCTS DEVELOPED AND COMMERCIALIZED BY SCHERING PURSUANT TO THIS AGREEMENT. 
TITLE TO AND OWNERSHIP OF THE VALENTIS TRADEMARKS SHALL REMAIN WITH VALENTIS. 
SCHERING SHALL NOT TAKE ANY ACTION INCONSISTENT WITH VALENTIS’ OWNERSHIP OF THE
VALENTIS TRADEMARKS, AND ANY BENEFITS ACCRUING FROM USE OF SUCH MARK SHALL
AUTOMATICALLY VEST IN VALENTIS.  SCHERING SHALL NOT CREATE ANY COMBINATION MARKS
WITH THE VALENTIS TRADEMARKS.  VALENTIS MAY TERMINATE THE FOREGOING LICENSE TO
USE THE VALENTIS TRADEMARKS IF, IN ITS REASONABLE DISCRETION, SCHERING’S USE OF
THE VALENTIS TRADEMARKS TARNISHES, BLURS OR DILUTES THE QUALITY ASSOCIATED WITH
THE VALENTIS TRADEMARKS OR THE ASSOCIATED GOODWILL AND SUCH USE IS NOT
DISCONTINUED WITHIN TEN (10) DAYS OF SCHERING’ S RECEIPT OF NOTICE TO SUCH
EFFECT FROM VALENTIS.

 

16.3.6       INFRINGEMENT OF VALENTIS TRADEMARKS.  ONLY VALENTIS WILL BE
AUTHORISED TO INITIATE AT ITS OWN DISCRETION, LEGAL PROCEEDINGS AGAINST ANY
INFRINGEMENT OR THREATENED INFRINGEMENT OF A VALENTIS TRADEMARK.

 

29

--------------------------------------------------------------------------------


 


17           REPRESENTATIONS, WARRANTIES AND COVENANTS

 

17.1        Representations and Warranties.

 

17.1.1       EACH OF THE PARTIES HEREBY REPRESENTS AND WARRANTS TO THE OTHER
PARTY THAT (I) IT IS A CORPORATION DULY ORGANIZED VALIDLY EXISTING UNDER THE
LAWS OF DELAWARE (IN THE CASE OF VALENTIS) OR UNDER THE LAWS OF GERMANY (IN THE
CASE OF SCHERING); AND (II) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON ITS
PART.

 

17.1.2       VALENTIS HEREBY REPRESENTS AND WARRANTS TO SCHERING AS FOLLOWS:

 

(1)           VALENTIS HAS NOT GRANTED, AND DURING THE TERM OF THE AGREEMENT
WILL NOT GRANT, ANY RIGHT TO ANY THIRD PARTY RELATING TO THE VALENTIS
INTELLECTUAL PROPERTY WHICH WOULD CONFLICT WITH THE RIGHTS GRANTED TO SCHERING
HEREUNDER.

 

(2)           AS OF THE EFFECTIVE DATE, THE INFORMATION PROVIDED BY VALENTIS TO
SCHERING IS FAIR, ACCURATE AND REPRESENTATIVE OF ALL THE INFORMATION IN ITS
POSSESSION CONCERNING EFFICACY, SIDE EFFECTS, INJURY, TOXICITY OR SENSITIVITY,
REACTION AND INCIDENTS OF SEVERITY THEREOF, ASSOCIATED WITH ANY CLINICAL USE,
STUDIES, INVESTIGATION OR TESTS WITH THE VALENTIS DELIVERY TECHNOLOGIES, WHETHER
OR NOT DETERMINED TO BE ATTRIBUTABLE TO THE VALENTIS DELIVERY TECHNOLOGIES.

 

(3)           AS OF THE EFFECTIVE DATE, EXCEPT AS IT MAY HAVE PREVIOUSLY
DISCLOSED TO SCHERING IN WRITING, VALENTIS HAS NOT RECEIVED ANY NOTICES OF
INFRINGEMENT OR ANY WRITTEN COMMUNICATIONS RELATING IN ANY WAY TO A POSSIBLE
INFRINGEMENT WITH RESPECT TO THE VALENTIS DELIVERY TECHNOLOGIES AND ANY
POTENTIAL PRODUCTS, AND THAT VALENTIS IS NOT AWARE THAT THE MANUFACTURE, USE OR
SALE OF THE PRODUCTS INFRINGE ANY VALID THIRD PARTY PATENT RIGHTS.

 

(4)           AS OF THE EFFECTIVE DATE, VALENTIS IS NOT AWARE OF ANY PRIOR ACT
OR ANY FACT WHICH CAUSES IT TO CONCLUDE THAT ANY VALENTIS PATENT IS INVALID OR
UNENFORCEABLE.

 

(5)           VALENTIS HAS COMPLIED IN ALL MATERIAL RESPECTS WITH THE TERMS OF
EACH THIRD PARTY LICENSE LISTED ON APPENDIX 2.2 HERETO RELATING TO THE PRODUCTS,
AND DURING THE TERM HEREOF WILL COMPLY IN ALL MATERIAL RESPECTS, AND USE ALL
REASONABLE EFFORTS TO KEEP IN FULL FORCE AND EFFECT EACH SUCH LICENSE FOR SUCH
TIME AS THE APPLICABLE SUBLICENSE TO SCHERING UNDER THIS AGREEMENT REMAINS IN
EFFECT.  [***].

 

(6)           VALENTIS HAS OBTAINED ALL RIGHT, TITLE AND INTEREST IN AND TO ALL
RIGHTS TO THE VALENTIS DELIVERY TECHNOLOGIES AND THE VALENTIS INTELLECTUAL
PROPERTY, OR LICENSES THERETO AS THE CASE MAY BE, FREE AND CLEAR OF ANY LIENS,
ENCUMBRANCES OR RIGHTS TO REPURCHASE;

 

30

--------------------------------------------------------------------------------


 

(7)           DURING THE TERM HEREOF, VALENTIS WILL NOT GRANT A LIEN ON THIS
AGREEMENT OR ON ANY OF VALENTIS’ RIGHTS OR OBLIGATIONS HEREUNDER OR ON THE
VALENTIS INTELLECTUAL PROPERTY.

 

(8)           WITH RESPECT TO ANY PATENTS LISTED ON APPENDIX 1.30 [***],
VALENTIS IS THE EXCLUSIVE LICENSEE OF SUCH PATENT RIGHTS, AND HAS THE ABILITY TO
GRANT EXCLUSIVE SUBLICENSES TO SCHERING AS CONTEMPLATED UNDER PARTS II AND III
OF THIS AGREEMENT.

 

(9)           VALENTIS HAS [***].

 

17.2        Performance by Affiliates.  The Parties recognize that each Party
may perform some or all of its obligations under this Agreement through
Affiliates, provided however, that each Party shall remain responsible for and
be a guarantor of the performance by its Affiliates and shall cause its
Affiliates to comply with the provisions of this Agreement in connection with
such performance.

 

17.3        Governmental Compliance.  Schering shall at all times during the
term of this Agreement, and for so long as it shall sell Products, comply and
cause its sublicensees to comply with all local, state, federal and foreign
formalities, laws, orders, rules decrees or regulations that may control the
import, export, manufacture, use or sale of Products or any other activity
undertaken pursuant to this Agreement.


 


18           INDEMNITY

 

18.1        Indemnification for Breach of Representations and Warranties.  Each
Party hereby agrees to save, defend and hold the other Party and its directors,
officers, agents and employees (each an “Indemnitee”) harmless from and against
any and all liabilities, damages, costs, expenses and/or losses, including
reasonable legal expenses and attorneys’ fees (collectively “Losses”) resulting
from a claim, suit or proceeding made or brought by a Third Party against an
Indemnitee, arising from or occurring directly or indirectly as a result of the
breach of any representation or warranty made by such Party hereunder.

 

18.2        Indemnification with respect to Products.  With respect to Products,
Schering agrees to save, defend and hold Valentis and its directors, officers,
agents and employees (each a “Valentis Indemnitee”) harmless from and against
any and all Losses resulting from a claim, suit or proceeding made or brought by
a Third Party against a Valentis Indemnitee, arising from or occurring as a
result of the use, testing, operation, sale, manufacture, distribution or
Commercialization of Products, except to the extent that such Losses result from
the negligence or willful misconduct of Valentis or a breach by Valentis of any
warranty, covenant or obligation under Article 17, in which case Valentis hereby
agrees to save, defend and hold Schering and its directors, officers, agents and
employees harmless from any and all such Losses.

 

18.3        Notification of Claim; Conditions to Indemnification Obligations. 
As a condition to a Party’s right to receive indemnification under this Article
18, such Party shall: (i) promptly notify the other Party as soon as the Party
seeking indemnity becomes aware of a claim or action for which indemnification
may be sought pursuant hereto; (ii) cooperate with the indemnifying

 

31

--------------------------------------------------------------------------------


 

Party in the defense of such claim or suit, at the expense of the indemnifying
Party; and (iii) permit the indemnifying Party to control the defense of such
claim or suit, including, without limitation, the right to select defense
counsel.  In no event, however, shall the indemnifying Party compromise or
settle any claim or suit in a manner which admits fault or negligence on the
part of the indemnified Party, or that otherwise materially affects the
indemnified Party’s rights under this Agreement, without the prior written
consent of the indemnified Party.  The indemnifying Party will have no liability
under this Article 18 with respect to claims or suits settled or compromised
without its prior written consent.

 

18.4        Insurance.  Schering and Valentis each represents and warrants that
it is covered and will continue to be covered, and will require its Affiliates
and, for Schering, its sublicensees, to be covered, by a comprehensive general
liability insurance program which covers all activities and obligations of
Schering or Valentis, as the case may be, and its Affiliates and sublicensees,
hereunder.  Each Party shall provide the other with written notice at least
fifteen (15) days prior to any cancellation or material change in such insurance
programs to the extent that any such change or cancellation would affect its
ability to meet its obligations under this Section 18.4.  Each Party shall
maintain, and shall require its Affiliates and sublicensees hereunder to
maintain, such insurance programs, or other programs with comparable coverage,
beyond the expiration or termination of this Agreement during (i) the period
that any Product is being commercially distributed or sold by Schering, its
Affiliates or a sublicensee, and (ii) a commercially reasonable period
thereafter.

 


19           TERM AND TERMINATION

 

19.1        Term.  The term of this Agreement shall commence on the Effective
Date and, unless sooner terminated as provided herein, shall continue in full
force and effect until the expiration of the last of the Royalty Terms.

 

19.2        Termination at Will.  Notwithstanding any other term of provision
hereof expressly or impliedly to the contrary, Schering may terminate (i) this
Agreement in its entirety, (ii) only one or several Parts of it or (iii) each
License on a country-by-country and/or Product-by-Product basis, and be fully
released from any corresponding obligations hereunder (except as expressly
provided for herein) at any time, upon ninety (90) days’ advance written notice
to Valentis.

 

19.3        Termination for Cause.  If either Party commits a material breach of
this Agreement, the other Party may notify the breaching Party in writing of
such breach, setting forth the nature of the breach in reasonable detail.  If
the breaching Party fails to cure such breach within thirty (30) days (in the
case of a payment due on this Agreement) or one hundred twenty (120) days (in
the case of any other breach) of the receipt of the foregoing notice from the
non-breaching Party, then, subject to the terms of this Section 19.3, the
non-breaching Party may terminate (i) the respective Part of this Agreement or
(ii) if the breach is of a general nature having a material

 

32

--------------------------------------------------------------------------------


 

impact on all Parts, the entire Agreement effective immediately upon a second
written notice to the breaching Party, provided, however, that [***].  The right
of either Party to terminate this Agreement as hereinabove provided shall not be
affected in any way by its waiver of, or failure to take action with respect to
any previous default.

 

19.4        Termination for Insolvency.  To the extent permitted by applicable
law, in the event that one of the Parties hereto shall go into liquidation, a
receiver or a trustee be appointed for the property or estate of that party and
said receiver or trustee is not removed within sixty (60) days, or the Party
makes an assignment for the benefit of creditors other than in the normal course
of business (each a “Bankruptcy Event”), and whether any of the aforesaid events
be the outcome of the voluntary act of that Party, or otherwise, the other Party
shall be entitled to terminate this Agreement (or in the event that Valentis
suffers such a Bankruptcy Event, Schering may effect its rights described in
Section 19.5.3 forthwith by giving written notice to Valentis).

 

19.5        Effect of Expiration or Termination.

 

19.5.1       IN THE EVENT THAT THIS AGREEMENT IS TERMINATED BY SCHERING IN ONE
OR MORE COUNTRIES OR FOR ONE OR MORE PRODUCTS OR FOR ONE OR MORE PARTS OR
LICENSES OR IN ITS ENTIRETY PURSUANT TO SECTION 19.2 ABOVE, OR BY VALENTIS
PURSUANT TO SECTIONS 19.3 OR 19.4 ABOVE, SCHERING WILL, WITH RESPECT TO EACH
LICENSE, COUNTRY OR PRODUCT (EXCEPT WHERE A PRODUCT CONTAINING THE SAME GENE AND
USING THE SAME VALENTIS DELIVERY TECHNOLOGY IS STILL UNDER DEVELOPMENT OR BEING
COMMERCIALIZED IN THE RELEVANT COUNTRY), AS THE CASE MAY BE, (I) DELIVER TO
VALENTIS THE VALENTIS KNOW-HOW, IN EITHER CASE RELATING SOLELY TO THE LICENSE,
COUNTRY OR TO THE PRODUCT, AS THE CASE MAY BE, THAT IS THE SUBJECT OF THE
TERMINATION; (II) NOT USE THE VALENTIS KNOW-HOW AS LONG AS IT HAS TO BE KEPT
CONFIDENTIAL PURSUANT TO SECTION 20.7 HEREOF IN SUCH COUNTRY OR WITH RESPECT TO
SUCH LICENSE OR PRODUCT, AS THE CASE MAY BE; (III) NOT INFRINGE ANY OF THE
VALENTIS PATENTS IN SUCH COUNTRY OR WITH RESPECT TO SUCH LICENSE OR PRODUCT, AS
THE CASE MAY BE; AND (IV) MAKE ALL PAYMENTS ACCRUED UNDER THIS AGREEMENT WITH
RESPECT TO SUCH LICENSE, COUNTRY OR SUCH PRODUCT, AS THE CASE MAY BE.  IN THE
EVENT THAT THIS AGREEMENT IS TERMINATED BY VALENTIS PURSUANT TO SECTIONS 19.3 OR
19.4 ABOVE, ALL RIGHTS AND LICENSES GRANTED TO SCHERING HEREUNDER SHALL
TERMINATE IMMEDIATELY.

 

19.5.2       CONFIDENTIAL INFORMATION.  IN THE EVENT OF EXPIRATION OR
TERMINATION OF THIS AGREEMENT, EACH PARTY SHALL PROMPTLY RETURN, OR AT THE OTHER
PARTY’S REQUEST DESTROY, ANY CONFIDENTIAL INFORMATION OF THE OTHER PARTY IN SUCH
PARTY’S POSSESSION OR CONTROL AT THE TIME OF TERMINATION, PROVIDED THAT EACH
PARTY MAY RETAIN ONE COPY OF THE OTHER PARTY’S CONFIDENTIAL INFORMATION IN ITS
LEGAL FILES FOR THE PURPOSES OF MONITORING ITS ONGOING OBLIGATIONS UNDER THIS
AGREEMENT.

 

19.5.3       IN THE EVENT OF A BANKRUPTCY EVENT DESCRIBED IN SECTION 19.4 BY
VALENTIS SCHERING MAY ELECT IN LIEU OF TERMINATING THIS AGREEMENT TO DECLARE THE
LICENSES GRANTED PURSUANT TO THIS AGREEMENT TO BE IRREVOCABLE.  FROM THE DATE OF
RECEIPT OF NOTICE OF SUCH ELECTION, VALENTIS SHALL HAVE NO FURTHER RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT THAT VALENTIS MAY ENFORCE ANY FINANCIAL
OBLIGATIONS OF SCHERING.

 

33

--------------------------------------------------------------------------------


 

19.6        Survival.  Articles 17, 18, 19.5, 20 and 21.3 shall survive
expiration or termination of this Agreement for any reason.


 


20           CONFIDENTIALITY

 

20.1        Confidentiality and Non-Use.  Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing, the Parties agree
that the receiving Party shall keep confidential and shall not publish or
otherwise disclose or use for any purpose other than as provided for in this
Agreement any proprietary information, materials and technical and business
information, including but not limited to the Valentis Delivery Technologies,
Technical Information, data related to the Genes and the Products, disclosed to
it by the other Party (collectively “Confidential Information”), except to the
extent that it can be established by the receiving Party that such Confidential
Information:

 

(a)  was in the receiving Party’s or its Affiliates’ possession, other than
under an obligation of confidentiality, prior to receipt from the disclosing
Party; (b) is or becomes, through no fault of the receiving Party or its
Affiliates or sublicensees hereunder, publicly known; (c) is furnished to the
receiving Party by a Third Party without breach of a duty to the disclosing
Party; or (d) is independently developed by the receiving Party or its
Affiliates without use of, application of or access to the disclosing Party’s
Confidential information, as documented in its corporate records.

 

20.2        Authorized Disclosure.  Each Party may disclose Confidential
Information of the other
Party hereunder to the extent such disclosure is reasonably necessary in filing
or prosecuting patent applications, prosecuting or defending litigation, filing
or updating any Drug Approval Application, complying with applicable
governmental regulations or conducting Preclinical Development or Clinical
Development or CMC/Manufacturing of any Product, provided that if a Party is
required by law or regulation to make any such disclosures of the other Party’s
Confidential Information it will, except where impracticable for disclosures
required by law or exigent circumstances, for example in the event of a medical
emergency, give reasonable advance notice to the other Party of such disclosure
requirement and, except to the extent inappropriate in the case of patent
applications, will use its reasonable efforts to secure confidential treatment
of such Confidential Information required to be disclosed.  In addition, each
Party shall be entitled to disclose, under a binder of confidentiality,
Confidential Information of the other Party to any Third Party for the purpose
of carrying out the purposes of this Agreement.  Without prejudice to the
generality of the foregoing, Schering, its Affiliates, contract partners and
sub-licensees shall be authorized to use all Confidential Information for the
purposes of developing, seeking and obtaining Regulatory Approval of and for
Commercializing Products.

 

20.3        Identity of Genes.  The Parties agree that the identity of the Genes
shall be treated as
Confidential Information of Schering under this Article 20, provided, however,
that Valentis
shall be entitled to [***].

 

20.4        Use of Names  Neither Party shall use the name of the other Party in
relation to this transaction in any public announcement, press release or other
public document without the

 

34

--------------------------------------------------------------------------------


 

written consent of such other Party, which consent shall not be unreasonably
withheld or delayed: provided, however, that either Party may use the name of
the other Party in any document filed with any regulatory agency or authority to
comply with legal or regulatory requirements, including the FDA, the EMEA and
the Securities and Exchange Commission, in which case Schering shall be referred
to as “Schering AG, Germany”.

 

20.5        Termination of Prior Agreements.  This Agreement supersedes any
prior Confidentiality Agreements entered into between the Parties, provided that
all non-public information that was exchanged under such previous agreements
shall be treated as Confidential Information of the disclosing Party under this
Article 20.

 

20.6        Terms of Agreement.  The terms of this Agreement shall be
Confidential Information of both Parties, and subject to the terms of this
Article 20.  Notwithstanding the foregoing, either Party may make a disclosure
of terms of this Agreement if, but only to the extent, such disclosure is
required by applicable law, in which case it will, however, notify the other
Party before the disclosure is made.  Subject to the foregoing, the Parties will
agree on the wording of a mutually acceptable press release regarding the
Agreement, which will however not be issued without the other Party’s prior
written consent.

 

20.7        Termination.  All obligations of confidentiality and non-use imposed
under this Article 20 shall expire ten (10) years after the date of expiration
or termination of this Agreement.


 


21           MISCELLANEOUS

 

21.1        Further Assurances.  From time to time during the term of this
Agreement, each Party shall at the reasonable request of the other Party (a)
deliver to such other Party such records, data or other documents consistent
with the provisions of this Agreement, and (b) take or cause to be taken all
such other actions, as such other Party may reasonably deem necessary or
desirable in order for such Party to obtain the full benefits of this Agreement,
including but not limited to the recordal of any License granted hereunder, and
the transactions contemplated thereby.

 

21.2        No Implied Rights.  Only the rights granted pursuant to the express
terms of this Agreement shall be of any legal force or effect.  No other license
rights shall be granted or created by implication, estoppel or otherwise.

 

21.3        Limitation of Liability.  EXCEPT AS ARISE IN CONNECTION WITH A
PARTY’S
OBLIGATIONS OF INDEMNIFICATION PURSUANT TO ARTICLE 18, IN NO EVENT SHALL EITHER
PARTY BE LIABLE FOR INCIDENTAL, CONSEQUENTLY, INDIRECT, PUNITIVE OR SPECIAL
DAMAGES OF THE OTHER PARTY ARISING OUT OF OR RELATED TO THIS AGREEMENT, HOWEVER
CAUSED, UNDER ANY THEORY OF LIABILITY.

 

35

--------------------------------------------------------------------------------


 

21.4        Governing Law.  This Agreement shall be governed by, and construed
and interpreted, in accordance with the internal laws of the state of New York
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the state of New
York to the rights and duties of the Parties.

 

21.5        Force Majeure.  Except for the payment of money, neither Party shall
be held responsible for any delay or failure in performance hereunder caused by
strikes, embargoes, unexpected government requirements, civil or military
authorities, acts of God, earthquake, or by the public enemy or other causes
reasonably beyond such Party’s control and without such Party’s fault or
negligence; provided that the affected Party notifies the unaffected Party as
soon as reasonably possible, and resumes performance hereunder as soon as
reasonably possible following cessation of such force majeure event.

 

21.6        Independent Contractors.  The relationship of Valentis and Schering
established by this
Agreement is that of independent contractors.  Nothing in this Agreement shall
be construed to create any other relationship between Valentis and Schering. 
Neither Party shall have any right, power or authority to bind the other or
assume, create or incur any expense, liability or obligation, express or
implied, on behalf of the other.

 

21.7        Assignment.  Schering may assign any of its rights or obligations
under this Agreement in any country to any of its Affiliates, provided however
that such assignment shall not relieve Schering of its responsibilities for
performance of its obligations under this Agreement.  Either Party may transfer
or assign its rights and obligations under this Agreement, without consent, to a
successor to all or substantially all of its business or assets relating to this
Agreement, whether by sale, merger, operation of law or otherwise, provided
that, in the event of such sale or merger, [***].  Except as provided herein,
the Parties agree that their rights and obligations under this Agreement may not
be transferred or assigned without the prior written consent of the other Party
hereto, which consent may be withheld in such other Party’s sole discretion. 
Any assignment not in accordance with this Agreement shall be void.

 

21.8        Notices  Any notice, report, communication or consent required or
permitted by this Agreement shall be in writing and shall be sent (a) by prepaid
registered or certified mail, return receipt requested, (b) by express delivery
service by an internationally recognized courier, or (c) via confirmed facsimile
or telecopy, followed within five (5) days by a copy mailed in the preceding
manner, addressed to the other Party at the address shown below or at such other
address for which such Party gives notice hereunder.  Such notice will be deemed
to have been given when delivered or, if delivery is not accomplished by some
fault of the addressee, when tendered.

 

If to Valentis:                                        Valentis, Inc.

                                                                863A Mitten Road

                                                                Burlingame,
California 94010, USA

                                                                Attn: Chief
Executive Officer

                                                                Facsimile: +1
(650) 652-1990

 

36

--------------------------------------------------------------------------------


 

If to Schering:                                       Schering AG

                                                                Mülerstr. 178

                                                                13353 Berlin,
Germany

                                                                Attn: Legal
Department

                                                                Facsimile:
+49-30-46814086

 

                                                                With a copy to:

                                                                Berlex
Biosciences

                                                                2600 Hilltop
Drive

                                                                Richmond, CA
94806, USA

                                                                Attn: Legal
Department

                                                                Facsimile: +1
(510) 669-4350

 

21.9        Severability  In the event that any provisions of this Agreement are
determined to be invalid or unenforceable by a court of competent jurisdiction,
the remainder of the Agreement shall remain in full force and effect without
said provision.  In such event the Parties shall, in good faith, negotiate a
substitute clause for any provision declared invalid or unenforceable, which
shall most nearly approximate the intent of the Parties entering this Agreement.

 

21.10      Modification; Waiver.  This Agreement may not be altered, amended or
modified in any way except by a writing signed by both Parties.  The failure of
a Party to enforce any rights or provisions of the Agreement shall not be
construed to be a waiver of such rights or provisions, or a waiver by such Party
to thereafter enforce such rights or provision or any other rights or provisions
hereunder.  No waiver shall be effective unless made in writing and signed by
the waiving Party.

 

21.11      Entire Agreement.  The Parties hereto acknowledge that this
Agreement, together with the Appendices attached hereto, set forth the entire
agreement and understanding of the Parties hereto as to the subject matter
hereof, and supersedes all prior and contemporaneous discussions, agreements and
writings in respect hereto.

 

21.12      Headings.  The article, section and paragraph headings contained
herein are for the purposes of convenience only and are not intended to define
or limit the contents of the articles, sections or paragraphs to which such
headings apply.

 

21.13      Counterparts.  This Agreement may be executed in two or more
counterparts (and by facsimile), each of which shall be deemed an original and
all of which together shall constitute one instrument.

 

37

--------------------------------------------------------------------------------


 

21.14      Ambiguities.  Ambiguities, if any, in this Agreement shall not be
construed against either Party, irrespective of which Party may be deemed to
have authored the ambiguous provision.

 

IN WITNESS WHEREOF, Valentis and Schering have executed this Agreement by their
respective duly authorized representatives.

 

VALENTIS, INC.

SCHERING AG

(“Valentis”)

(“Schering”)

 

 

 

 

Date:

19 Dec 02

 

Date:

19 Dec 02

 

By:

/s/ Benjamin F. McGraw, III

 

By:

/s/ Björn Wallmark

 

Name:

Benjamin F. McGraw, III

 

Name:

Prof. Dr. Björn Wallmark

 

Title:

Chairman, President & CEO

 

Title:

Head of Corporate Research

 

 

 

 

 

 

 

 

Date:

19 Dec 02

 

 

 

By:

/s/ Barbara Putz

 

 

 

Name:

Dr. Barbara Putz

 

 

Title:

Head of Corporate Clinical Development
Specialized Therapeutics Europe

 

38

--------------------------------------------------------------------------------


 

Appendix 1.20

 

Patents relating to Electroporation

 

family

 

Patent No. or Application Serial No.

 

Title

 

Inventor(s)

 

Issue Date or Filing Date

1

 

US 5,273,525

 

Injection and Electroporation Apparatus for Drug and Gene Delivery

 

Hofmann

 

Dec. 28, 1993

 

 

 

 

 

 

 

 

 

2

 

US 5,439,440

 

Electroporation System with Voltage Control Feedback for Clinical Applications

 

Hofmann

 

Aug. 8, 1995

 

 

US 5,702,359

 

Needle Electrodes for Mediated Delivery of Drugs and Genes

 

Hofmann, Gilbert, Hayakawa, Heller and Jaroszeski

 

Dec. 30, 1997

 

 

PCT/US96/07470

 

(WO96/39226)

 

 

 

5/22/96

 

 

*EP 0874663 B1

 

Apparatus For Treatment Using Electroporation-Mediated Delivery of Drugs and
Genes

 

Dev, Hofmann, Gilbert, Hayakawa, Heller and Jaroszeski

 

Sep. 29, 1999

 

 

*BE, DE, DK, CH, NL, SE, MC, LU, ES, FI, FR, GB, GR, FE, IT, PT

 

 

 

 

 

9/29/99

 

 

*AT2,182,083

 

 

 

 

 

9/29/99

 

 

*AU 702,054

 

 

 

 

 

 

 

 

*CA 2,218,255

 

 

 

 

 

Nov. 20, 2001

 

 

*KR 260,238

 

 

 

 

 

April 4, 2000

 

 

*RUS

 

 

 

 

 

allowed

 

 

*CN, *JP, *MX

 

 

 

 

 

PENDING

 

 

US 5,993,434

 

Method of Treatment Using Electroporation Mediated Delivery of Drugs and Genes

 

Dev and Hofmann

 

Nov. 30, 1999

 

 

US 6,451,002

 

 

 

 

 

Sep. 17, 2002

 

 

US 6,428,341

 

 

 

 

 

July 9, 2002

 

 

*10/053,861

 

 

 

 

 

1/17/02

 

 

*10/177,560

 

 

 

 

 

6/21/02

 

 

 

 

 

 

 

 

 

3

 

US5,869,326

 

Electroporation Employing User-Configured Pulsing Scheme

 

 

 

Feb. 9, 1999

 

 

US6,096,020
(DIV)

 

 

 

 

 

Aug. 1, 2000

 

 

PCT/US97/01088

 

(WO98/10510)

 

 

 

 

 

 

*EP, DE, FR, GB, IT, ES, SE

 

 

 

 

 

Apr. 10,2002

 

 

*KR, *JP

 

 

 

 

 

Pending

 

 

 

 

 

 

 

 

 

4

 

US 6,055,453

 

Method and Apparatus For Using Electroporation-Mediated Delivery of Drugs and
Genes

 

Hofmann et al.

 

Apr. 25, 2000

 

 

US 6,233,482
(Divisional)

 

 

 

 

 

May 15, 2001

 

 

US 6,068,650
(Divisional)

 

 

 

 

 

May 30, 2000

 

 

US 09/189,064
(Divisional)

 

 

 

 

 

Abandoned

 

 

US 6,216,034
(Divisional)

 

 

 

 

 

April 10,  2001

 

 

US 6,014,584
(Divisional)

 

 

 

 

 

Jan. 11, 2000

 

 

PCT/US98/16101

 

(WO99/06101)

 

 

 

7/31/98

 

 

*AR P980104103

 

 

 

 

 

Abandoned

 

 

*AU 734,343

 

 

 

 

 

 

 

 

*BR P19806069-4

 

 

 

 

 

Jul. 31, 1998

 

 

*CA 2,268,026

 

 

 

 

 

Jul. 31, 1998

 

 

*CN 98801461.0

 

 

 

 

 

Jul. 31, 1998

 

 

*EP 98938256.9

 

 

 

 

 

Jul. 31, 1998

 

 

*JP 11-511309

 

 

 

 

 

Jul. 31, 1998

 

 

*KR 101999700278

 

 

 

 

 

Jul. 31, 1998

 

 

*MX 99 3016

 

 

 

 

 

Jul. 31, 1998

 

 

*RU 99109111

 

 

 

 

 

allowed

 

 

*SG 9901969-7

 

 

 

 

 

allowed

 

 

*TW 118,054

 

 

 

 

 

Nov. 28, 2000

 

 

*WO 98/16042

 

 

 

 

 

Jul. 31, 1998

 

 

*ZA 98/7596

 

 

 

 

 

Aug. 31, 1999

 

 

*SA 98/7596

 

 

 

 

 

Aug. 31, 1999

 

 

US 6,241,701
(CIP)

 

 

 

 

 

June 5, 2001

 

 

PCT/US99/24787

 

(WO 00/23143)

 

 

 

10/21/99

 

 

*AR, AU, CA, EP, HK, TW

 

 

 

 

 

 

 

 

*09/861,016

 

 

 

 

 

allowed

 

 

*09/900,601

 

 

 

 

 

7/5/01

 

 

 

 

 

 

 

 

 

5

 

US 6,027,488

 

Flow-through Electroporation System for Ex Vivo Gene Therapy

 

Hofmann, Rabussay

 

Feb. 22, 2000

 

 

PCT/US99/12136

 

(WO99/62592)

 

 

 

6/1/99

 

 

*AU746,484

 

 

 

 

 

allowed

 

 

*CA, *EP, *JP

 

 

 

 

 

pending

 

 

*09/470,567

 

 

 

 

 

12/22/99

 

 

 

 

 

 

 

 

 

6

 

*US 09/352,809

 

Skin and Muscle-Targeted Gene Therapy By Pulsed Electrical Field

 

Dev, Hofmann, Nolan, Rabussay, Tonnessen, Widera, Zhang

 

July 13, 1998

 

 

PCT/US99/15755

 

(WO 00/02621)

 

 

 

July 13, 1999

 

 

*EP, *AU, *CA, *JP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

*09/567,404

 

Method of Electroporation Enhanced Molecule Delivery

 

Dev at al.

 

Allowed

 

 

PCT/US00/12657

 

(WO 00/67837)

 

 

 

 

 

39

--------------------------------------------------------------------------------


 

Appendix 1.30

 

GeneSwitchÒ Patents

 

Serial Number

 

Title

 

Status

 

 

 

 

 

 

 

1

 

US 5,364,791

 

Progesterone Receptor Having C Terminal Hormone Binding Domain Truncations
(Assigned to Baylor College of Medicine and exclusively licensed to Valentis via
GeneMedicine)

 

issued 11/15/94 on Serial No. /882771 (original priority 05/14/92)

 

 

 

 

 

 

 

 

 

WO93/23431

 

Mutated Steroid Hormone Receptors, Methods for Their Use and Molecular Switch
for Gene Therapy

 

filed 5/11/93 as PCT/US93/04399; evolved

 

 

AU 685054

 

 

 

issued

 

 

AU 724598

 

 

 

issued

 

 

EPC 93911198.5

 

 

 

pending

 

 

CA 2,135,644

 

 

 

pending

 

 

JP 503676

 

 

 

pending

 

 

US 5,874,534

 

Mutated Steroid Hormone Receptors, Methods for Their Use and Molecular Switch
for Gene Therapy

 

CIP issued 2/23/99 on 08/479846 filed 6/6/95

 

 

 

 

 

 

 

 

 

US 5,935,934

 

Same as above

 

issued 8/10/99 on 08/454,418 filed 5/30/95

 

 

 

 

 

 

 

 

 

09/465,133

 

 

 

pending

 

 

US 6,416,998

 

Modified Steroid Hormones for Gene Therapy and Methods for Their Use

 

CIP, issued 7/9/2002 on 08/479,913 filed 6/7/95

 

 

 

 

 

 

 

 

 

WO9818925

 

Modified Glucocorticoid Receptors, Glucocorticoid Receptors/Progesterone
Receptors Hybrids

 

filed 10/28/97 as PCT/US97/19607; evolved

 

 

AU 69089

 

 

 

pending

 

 

JP 520723

 

 

 

pending

 

 

CA 2,269,642

 

 

 

pending

 

 

EPC 97949348.3

 

 

 

pending

 

 

10/124,741

 

CIP w/priority to 5/14/92

 

filed 4/16/02, pending

 

 

10/124,739

 

CIP w/priority to 6/6/95

 

filed 4/16/02, pending

 

 

 

 

 

 

 

2

 

WO/0224899

 

Improved System for Regulation of Transgene Expression (Assigned to Valentis)

 

filed as PCT/US01/30305 on 09/25/01, priority to 09/25/00

 

 

 

 

 

 

 

TRADEMARK/SERVICEMARK

 

 

 

 

 

 

 

 

 

Serial Number

 

Mark

 

Status/Notes

1.

 

US 75/189340

 

GeneSwitchÒ

 

Filed 10/29/96, Reg. 10/09/01 as 2,496,464

 

40

--------------------------------------------------------------------------------


 

Appendix 1.62

 

PINC Patents

 

Serial Number

 

Title

 

Status

 

 

 

 

 

 

 

1

 

US 6,040,295

 

Formulated Nucleic Acid Compositions and Methods of Administering the Same for
Gene Therapy (Polymer formulations for gene delivery to muscle; PVP, PVA, PEG,
PG; assigned to Valentis)

 

issued from US 08/372,213, filed 01/13/95

 

 

WO9621470

 

(~PCT/US95/017038)

 

evolved

 

 

EP95944270.8

 

 

 

pending

 

 

AU 703419

 

 

 

granted

 

 

AU 744010

 

 

 

granted

 

 

CA 2210132

 

 

 

pending

 

 

JP 521697

 

 

 

pending

 

 

US 08/798,974

 

 

 

CIP, allowed

 

 

 

 

 

 

 

2

 

WO 01/65911

 

Improved Poloxamer Compositions for Nucleic Acid Delivery (select poloxamer and
poloxamine formulations for gene delivery; assigned to Valentis)

 

filed as PCT/US01/06831  on 03/03/01 w/ priority  from 03/03/00; evolved

 

 

 

 

 

 

 

 

 

US

 

National stages entered 9/3/02

 

CIP filed from PCT, 9/3/02

 

 

EP

 

 

 

pending

 

 

JP

 

 

 

pending

 

 

CA

 

 

 

pending

 

 

AU

 

 

 

pending

 

 

BR

 

 

 

pending

 

 

 

 

 

 

 

3

 

WO/0166149

 

Nucleic Acid Compositions and Methods of Administration for Gene Therapy
(polyanionic formulations including poly-L—glutamate formulations with
electroporation; assigned to Valentis)

 

filed as PCT/US01/06953 on 03/03/01 w/priority from 03/03/00; evolved

 

 

US

 

National stages entered 9/3/02

 

pending

 

 

EP

 

 

 

pending

 

 

JP

 

 

 

pending

 

 

CA

 

 

 

pending

 

 

AU

 

 

 

pending

 

 

BR

 

 

 

pending

 

41

--------------------------------------------------------------------------------


 

Appendix 1.70

 

SUPPLIES AND TECHNICAL INFORMATION

 

PINC

 

Supplies

[***]

 

 

Technical Information

[***]

 

[***]

 

 

GENESWITCH

 

Supplies

 

[***]

 

Technical Information

 

[***]

 

42

--------------------------------------------------------------------------------


 

[***]

 

 

ELECTROPORATION

 

Supplies

[***]

 

Technical Information

[***]

 

43

--------------------------------------------------------------------------------


 

Appendix 2.2

 

Valentis Third Party Licenses

 

 

[***]

 

44

--------------------------------------------------------------------------------


 

Appendix 4

 

Terms and Supply of Electroporation Devices

 

 

•                    Valentis to supply to Schering [***].

 

•                    If the Devices are obtained from [***], the supply price
for Devices [***].  If the Devices are obtained from [***], the supply price for
the Devices [***].

 

•                    The supply price for Devices for [***].

 

•                    The supply agreement shall contain appropriate quality
assurance provisions, including for compliance with specifications, and [***].

 

45

--------------------------------------------------------------------------------


 

Appendix 5.3.1

 

Calculation of Royalties

 

 

 

[***]

 

 

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

[***]

 

[***]

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

[***]

 

 

[***]

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

46

--------------------------------------------------------------------------------